EXHIBIT 10.5

 

 

 

LINCOLN ELECTRIC HOLDINGS, INC.

THE LINCOLN ELECTRIC COMPANY

LINCOLN ELECTRIC INTERNATIONAL HOLDING COMPANY

J.W. HARRIS CO., INC.

LINCOLN GLOBAL, INC.

TECHALLOY, INC.

WAYNE TRAIL TECHNOLOGIES, INC.

JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)

 

 

$150,000,000 Uncommitted Master Note Facility

 

 

UNCOMMITTED MASTER NOTE FACILITY

 

 

DATED AS OF NOVEMBER 27, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

SECTION 1.   AUTHORIZATION OF NOTES; RELEASE OF OBLIGORS      1  

Section 1.1.

 

Authorization

     1

Section 1.2.

 

Establishment of Series

     2

Section 1.3.

 

Release of Obligors

     3

Section 1.4.

 

Additional Interest

     3 SECTION 2.   UNCOMMITTED NOTE FACILITY      3

Section 2.1.

 

Facility

     3

Section 2.2.

 

Requests for Purchase

     4

Section 2.3.

 

Issuance Fees

     4

Section 2.4.

 

Option to Terminate Issuance Period

     5 SECTION 3.   EXECUTION; CLOSINGS      5

Section 3.1.

 

Closing Date

     5

Section 3.2.

 

Reinstatement Date

     5 SECTION 4.   CONDITIONS TO CLOSING      6

Section 4.1.

 

Representations and Warranties

     6

Section 4.2.

 

Performance; No Default

     6

Section 4.3.

 

Compliance Certificates

     6

Section 4.4.

 

Opinions of Counsel

     6

Section 4.5.

 

Purchase Permitted By Applicable Law, Etc

     7

Section 4.6.

 

Sale of Other Notes

     7

Section 4.7.

 

Payment of Special Counsel Fees

     7

Section 4.8.

 

Private Placement Number

     7

Section 4.9.

 

Changes in Corporate Structure

     7

Section 4.10.

 

Funding Instructions

     7

Section 4.11.

 

Certain Documents

     8

Section 4.12.

 

Proceedings and Documents

     8 SECTION 5.   REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS      8

Section 5.1.

 

Organization; Power and Authority

     8

Section 5.2.

 

Authorization, Etc

     8

Section 5.3.

 

Disclosure

     8

Section 5.4.

 

Organization and Ownership of Shares of Subsidiaries

     9

Section 5.5.

 

Financial Statements; Material Liabilities

     9

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc

     9

Section 5.7.

 

Governmental Authorizations, Etc

     10

Section 5.8.

 

Litigation; Observance of Agreements, Statutes and Orders

     10

Section 5.9.

 

Taxes

     10

 

-i-



--------------------------------------------------------------------------------

Section 5.10.

 

Title to Property; Leases

     10

Section 5.11.

 

Licenses, Permits, Etc

     11

Section 5.12.

 

Compliance with ERISA

     11

Section 5.13.

 

Private Offering by the Obligors

     12

Section 5.14.

 

Use of Proceeds; Margin Regulations

     12

Section 5.15.

 

Existing Indebtedness

     12

Section 5.16.

 

Foreign Assets Control Regulations, Etc

     13

Section 5.17.

 

Status under Certain Statutes

     14 SECTION 6.   REPRESENTATIONS OF THE PURCHASERS      14

Section 6.1.

 

Purchase for Investment

     14

Section 6.2.

 

Source of Funds

     15 SECTION 7.   INFORMATION AS TO OBLIGORS      16

Section 7.1.

 

Financial and Business Information

     16

Section 7.2.

 

Officer’s Certificate

     19

Section 7.3.

 

Visitation

     19

Section 7.4.

 

Electronic Delivery

     20 SECTION 8.   PAYMENT AND PREPAYMENT OF THE NOTES      20

Section 8.1.

 

Maturity

     20

Section 8.2.

 

Optional Prepayments with Make-Whole Amount

     20

Section 8.3.

 

Allocation of Partial Prepayments

     21

Section 8.4.

 

Maturity; Surrender, Etc.

     21

Section 8.5.

 

Purchase of Notes

     21

Section 8.6.

 

Make-Whole Amount

     21

Section 8.7.

 

Change of Control

     23

Section 8.8.

 

Payments Due on Non-Business Days

     24 SECTION 9.   AFFIRMATIVE COVENANTS.      24

Section 9.1.

 

Compliance with Law

     24

Section 9.2.

 

Insurance

     24

Section 9.3.

 

Maintenance of Properties

     25

Section 9.4.

 

Payment of Taxes

     25

Section 9.5.

 

Corporate Existence, Etc

     25

Section 9.6.

 

Books and Records

     25

Section 9.7.

 

Additional Obligors

     25 SECTION 10.   NEGATIVE COVENANTS.      26

Section 10.1.

 

Transactions with Affiliates

     26

Section 10.2.

 

Merger, Consolidation, Etc

     26

Section 10.3.

 

Sales of Assets

     27

Section 10.4.

 

Line of Business

     28

Section 10.5.

 

Terrorism Sanctions Regulations

     28

 

-ii-



--------------------------------------------------------------------------------

Section 10.6.

 

Liens

     29

Section 10.7.

 

Fixed Charges Coverage

     31

Section 10.8.

 

Total Leverage Ratio

     31

Section 10.9.

 

Priority Debt

     31

Section 10.10.

 

Distributions

     31

Section 10.11.

 

Other Shelf Agreements

     31

SECTION 11.

  EVENTS OF DEFAULT      32

SECTION 12.

  REMEDIES ON DEFAULT, ETC      34

Section 12.1.

 

Acceleration

     34

Section 12.2.

 

Other Remedies

     35

Section 12.3.

 

Rescission

     35

Section 12.4.

 

No Waivers or Election of Remedies, Expenses, Etc

     35

SECTION 13.

  REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES      36

Section 13.1.

 

Registration of Notes

     36

Section 13.2.

 

Transfer and Exchange of Notes

     36

Section 13.3.

 

Replacement of Notes

     36

SECTION 14.

  PAYMENTS ON NOTES      37

Section 14.1.

 

Place of Payment

     37

Section 14.2.

 

Home Office Payment

     37

SECTION 15.

  EXPENSES, ETC      37

Section 15.1.

 

Transaction Expenses

     37

Section 15.2.

 

Survival

     38

SECTION 16.

  SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT      38

SECTION 17.

  AMENDMENT AND WAIVER      38

Section 17.1.

 

Requirements

     38

Section 17.2.

 

Solicitation of Holders of Notes

     39

Section 17.3.

 

Binding Effect, Etc

     39

Section 17.4.

 

Notes Held by Obligors, Etc

     40

SECTION 18.

  NOTICES      40

SECTION 19.

  REPRODUCTION OF DOCUMENTS      40

SECTION 20.

  CONFIDENTIAL INFORMATION      41

SECTION 21.

  SUBSTITUTION OF PURCHASER      42

 

-iii-



--------------------------------------------------------------------------------

SECTION 22.

  MISCELLANEOUS      42

Section 22.1.

 

Successors and Assigns

     42

Section 22.2.

 

Accounting Terms; Accounting Changes

     42

Section 22.3.

 

Severability

     43

Section 22.4.

 

Construction, Etc

     43

Section 22.5.

 

Counterparts

     43

Section 22.6.

 

Governing Law

     43

Section 22.7.

 

Jurisdiction and Process; Waiver of Jury Trial

     43

Section 22.8.

 

Joint and Several

     44

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A   —    DEFINED TERMS SCHEDULE 4.4(a)   —    FORM OF OPINION OF
SPECIAL COUNSEL FOR THE OBLIGORS SCHEDULE 4.4(b)   —    FORM OF OPINION OF
SPECIAL COUNSEL FOR THE PURCHASERS Schedule 5.3   —    DISCLOSURE MATERIALS
Schedule 5.4   —    SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY
STOCK Schedule 5.5   —    FINANCIAL STATEMENTS Schedule 5.15   —    EXISTING
INDEBTEDNESS Schedule 9.7   —    FORM OF JOINDER AGREEMENT AND AFFIRMATION
Schedule 10.6   —    EXISTING LIENS Schedule B   —    INFORMATION RELATING TO
JOHN HANCOCK Exhibit A   —    FORM OF SUPPLEMENT

 

-v-



--------------------------------------------------------------------------------

LINCOLN ELECTRIC HOLDINGS, INC.

THE LINCOLN ELECTRIC COMPANY

LINCOLN ELECTRIC INTERNATIONAL HOLDING COMPANY

J.W. HARRIS CO., INC.

LINCOLN GLOBAL, INC.

TECHALLOY, INC.

WAYNE TRAIL TECHNOLOGIES, INC.

$150,000,000 Uncommitted Master Note Facility

Dated as of November 27, 2018

John Hancock Life Insurance Company (U.S.A.) and

Each John Hancock Affiliate (as defined herein) which

becomes bound by certain provisions

of this Agreement as hereinafter provided

c/o John Hancock Financial Services

197 Clarendon Street

Boston, MA 02116

Attention: Investment Administration

Ladies and Gentlemen:

LINCOLN ELECTRIC HOLDINGS, INC., an Ohio corporation (together with any
successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Company”), The Lincoln Electric Company, an Ohio corporation (“Lincoln”),
Lincoln Electric International Holding Company, a Delaware corporation
(“International”), J.W. Harris Co., Inc., an Ohio corporation (“Harris”),
Lincoln Global, Inc., a Delaware corporation (“Global”), Techalloy, Inc., a
Delaware corporation (“Techalloy”), and Wayne Trail Technologies, Inc., an Ohio
corporation (“Wayne” and with the Company, Lincoln, International, Harris,
Global and Techalloy, each an “Obligor” and, collectively, the “Obligors”) with
John Hancock Life Insurance Company (U.S.A.), a Michigan corporation (“John
Hancock”) and each John Hancock Affiliate (as defined herein) which becomes
bound by this Agreement as provided herein (each, a “Purchaser” and,
collectively, the “Purchasers”) as follows. Certain capitalized and other terms
used in this Agreement are defined in Schedule A; and references to a “Schedule”
or an “Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit
attached to this Agreement.

SECTION 1. AUTHORIZATION OF NOTES; RELEASE OF OBLIGORS.

Section 1.1.    Authorization. The Company may, from time to time and in
accordance with the terms of this Agreement, authorize the issue and sale of
senior promissory notes of the Obligors (the “Notes”) issuable in series (each a
“Series” of Notes) on the terms set forth herein. The Notes of each Series will
be substantially in the form set out in the Supplement (defined below)



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

for such Series, in each case, with such changes therefrom, if any, as may be
approved by the purchasers of the Notes of such Series and the Obligors. The
term “Note” and “Notes” as used in this Agreement includes each Note delivered
pursuant to any provision of this Agreement and each Note delivered in
substitution or exchange for any Note pursuant to any such provision.

Section 1.2.    Establishment of Series. Each Series of Notes will be issued
pursuant to a supplement to this Agreement (a “Supplement”) in substantially the
form of Exhibit A, and will be subject to the following terms and conditions:

(a)    Notes of a Series may be issued and sold only to John Hancock Affiliates
pursuant to this Agreement, each in its sole and absolute discretion, it being
the express understanding and agreement of the parties hereto that the terms of
this Agreement shall not be construed by the Obligors or any other Person as a
commitment by John Hancock or any John Hancock Affiliate;

(b)    subject to Section 2.3, Notes of a Series may be issued and sold pursuant
to this Agreement until the fifth anniversary of the date of this Agreement or,
if such anniversary is not a Business Day, the Business Day next preceding that
anniversary (the period during which Notes may be issued and sold pursuant to
this Agreement is the “Issuance Period”);

(c)    the aggregate principal amount of all Notes of all Series of Notes that
may be issued hereunder is $150,000,000 (the “Maximum Facility Amount”) and the
aggregate principal amount of all Shelf Notes that may be outstanding at any
time is $700,000,000 (“Maximum Aggregate Shelf Amount”);

(d)    the designation of each Series of Notes shall distinguish the Notes of
one Series from the Notes of all other Series, and Notes of a Series may be
issued in tranches within a Series;

(e)    the Notes of each Series and the obligations under this Agreement in
respect of such Notes shall rank pari passu in right of payment with each other
Series of Notes and at least pari passu in right of payment with all other
unsecured Senior Indebtedness of the Obligors, as the case may be;

(f)    the Notes of each Series shall be dated the date of issue, bear interest
at such rate or rates, mature on such date or dates, be subject to such
mandatory prepayments on the dates and with the Make-Whole Amounts and other
payment amounts, if any, as are agreed to between the Obligors and the
purchasers thereof and provided in the Supplement under which such Notes are
issued, and shall have such additional or different conditions precedent to
closing and such additional or different representations and warranties or other
terms and provisions as shall be specified in such Supplement;

(g)    any additional covenants, Defaults, Events of Defaults, rights or similar
provisions that are added by a Supplement for the benefit of the Series to be
issued pursuant to such Supplement shall apply to all outstanding Notes, whether
or not the Supplement so

 

-2-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

provides, provided, that any such additional covenants, Defaults or Events of
Default shall not reduce or diminish any existing covenants or Events of
Default; and

(h)    except to the extent provided in Subsection (f) above, all of the
provisions of this Agreement shall apply to the Notes of each Series.

Section 1.3.    Release of Obligors. John Hancock and the holders of the Notes
agree to discharge and release any Obligor (other than the Company) from its
obligations hereunder and under the Notes upon the written request of the
Company, including, but not limited to, if the Company sells, leases or
otherwise disposes of all or substantially all of the assets or all of the
capital stock of such Obligor to any Person (other than an Affiliate), provided
that (i) such Obligor has been released and discharged (or will be released and
discharged concurrently with the release of such Obligor hereunder and under the
Notes), whether as a borrower, obligor and/or guarantor, from all obligations
under all Material Credit Facilities and the Company so certifies to the holders
of the Notes in a certificate of a Responsible Officer, (ii) at the time of such
release and discharge, the Company shall deliver a certificate of a Responsible
Officer to the holders of the Notes stating that no Default or Event of Default
exists or results therefrom, and (iii) if any fee or other form of consideration
is given to any holder of Indebtedness of the Company for the purpose of such
release, John Hancock and holders of the Notes shall receive equivalent
consideration.

Section 1.4.    Additional Interest. If the Total Leverage Ratio at any time
exceeds 3.50 to 1.00, as evidenced by an Officer’s Certificate delivered
pursuant to Section 7.2(a), the interest rate payable on the Notes shall be
increased by 0.75% (the “Incremental Interest”). Such Incremental Interest shall
begin to accrue on the first day of the fiscal quarter following the fiscal
quarter in respect of which such Certificate was delivered and shall continue to
accrue until the Company has provided an Officer’s Certificate pursuant to
Section 7.2(a) demonstrating that, as of the last day of the fiscal quarter in
respect of which such Certificate is delivered, the Total Leverage Ratio is not
more than 3.50 to 1.00. In the event such Officer’s Certificate is delivered,
the Incremental Interest shall cease to accrue on the last day of the fiscal
quarter in respect of which such Certificate is delivered.

SECTION 2. UNCOMMITTED NOTE FACILITY.

Section 2.1.    Facility. Subject to the terms and conditions of this Agreement,
John Hancock is willing to consider from time to time, in its sole discretion
and within limits that may be authorized for purchase by John Hancock
Affiliates, the purchase of Notes pursuant to this Agreement. The willingness of
John Hancock to consider such purchase of Notes is the “Facility.”
NOTWITHSTANDING THE WILLINGNESS OF JOHN HANCOCK TO CONSIDER PURCHASES OF NOTES
BY JOHN HANCOCK AFFILIATES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS
UNDERSTANDING THAT NEITHER JOHN HANCOCK NOR ANY JOHN HANCOCK AFFILIATE WILL BE
OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE NOTES, OR TO QUOTE RATES, SPREADS
OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF NOTES, THAT JOHN HANCOCK
AND ANY JOHN HANCOCK AFFILIATE MAY DECLINE TO PURCHASE NOTES FOR ANY REASON IN
THEIR SOLE DISCRETION, AND THE FACILITY IS NOT TO BE CONSTRUED AS A COMMITMENT
BY JOHN HANCOCK OR ANY JOHN HANCOCK AFFILIATE.

 

-3-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

Section 2.2.    Requests for Purchase. The Company may, from time to time during
the Issuance Period, make requests for purchases of Notes in writing to John
Hancock, specifying (a) the aggregate principal amount of Notes to be purchased,
in an amount not less than $10,000,000 and not greater than the remaining
Maximum Facility Amount at the time the request is made, (b) the desired final
maturity which shall not be more than 20 years after the issuance of such Notes,
(c) the average life thereof (which shall not be more than 15 years), (d) the
desired Closing Date, (e) the intended use by the Obligors of the proceeds from
the sale of such Notes, and (f) such other terms as the Company shall request.
John Hancock may, but is under no obligation to, consider such requests, and may
provide to the Company quotes for interest rate spreads based upon the terms
requested by the Company, and may propose such other terms and conditions as
John Hancock shall require. Any agreement reached mutually between the Company
and John Hancock shall be set forth in a written rate lock letter (each, a “Rate
Lock Letter”), which letter shall specify the interest rate to be applicable to
such agreed upon Notes (the “Accepted Notes”), payment terms and such other the
terms and conditions on which such Notes may be purchased by John Hancock
Affiliates. Upon the execution and delivery of the Rate Lock Letter by John
Hancock, the Company, and subject to the terms and conditions of this Agreement,
the related Supplement and the Rate Lock Letter, the Obligors will sell to John
Hancock Affiliates and John Hancock Affiliates will purchase the Notes of a
Series having the terms and other provisions set forth in the Rate Lock Letter.

Section 2.3.    Fees.

(a)    Issuance Fees. The Obligors will pay to each Purchaser in immediately
available funds a fee (herein called the “Issuance Fee”) on each Closing Date in
an amount equal to 0.05% of the aggregate principal amount of Notes sold to such
Purchaser on such Closing Date; provided that no such Issuance Fee shall be
payable with respect to any Notes for which an interest rate has been locked on
or prior to the first anniversary of the Execution Date.

(b)    Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed or cancelled for any reason in accordance with
Section 3.2 (other than solely as a result of the failure of the Purchaser
thereof to fund the purchase price of such Accepted Note on such original
Closing Date when all conditions precedent to such Purchaser’s obligation to
purchase and pay for such Accepted Note in Section 4 hereof have been satisfied
on or before such original Closing Date) beyond the original Closing Date for
such Accepted Note, the Obligors will pay to each Purchaser which shall have
agreed to purchase such Accepted Note on the Rescheduled Closing Date, the
Delayed Delivery Fee. Nothing contained herein shall obligate any Purchaser to
purchase any Accepted Note on any day other than the Closing Date for such
Accepted Note, as the same may be rescheduled from time to time in compliance
with Section 3.2.

(c)    Cancellation Fee. If any Accepted Note is cancelled in accordance with
Section 3.2, the Company will pay to each Purchaser which agreed to purchase
such Accepted Note no later than one day after the Cancellation Date in
immediately available funds an amount (the “Cancellation Fee”) equal to the sum
of the Delayed Delivery Fee and the Hedge Reimbursement Cost.

 

-4-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

Section 2.4.    Option to Terminate Issuance Period. The Obligors may at their
option by written notice to John Hancock, and John Hancock at its option by
written notice to the Obligors, terminate the Issuance Period hereunder prior to
the end date thereof, and thereby permanently terminate the issuance and sale of
any additional Notes hereunder. The termination of the Issuance Period will be
effective on the tenth Business Day after such written notice is given by the
party or parties requesting such termination. If the Issuance Period is
terminated when Notes of one or more Series are outstanding, then no additional
Notes shall be issued or sold under this Agreement, but all other terms and
provisions of this Agreement, the Notes, the Guaranty and any other agreements
and instruments entered into in connection herewith and therewith shall remain
in full force and effect. If the Issuance Period is terminated when no Notes are
outstanding, then this Agreement shall also be deemed terminated (except for
provisions hereof that expressly survive any termination).

SECTION 3. EXECUTION; CLOSINGS.

Section 3.1.    Closing Date. The execution and delivery of this Agreement shall
occur on November 27, 2018 (the “Execution Date”). The sale and purchase of each
Series of Notes to be purchased by the Purchasers thereof from time to time
shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe Street,
Chicago, Illinois 60603 at 10:00 A.M. Chicago time, at a closing on the date
(each, a “Closing Date”) mutually agreed upon by the Obligors and the Purchasers
of such Series and designated in the Supplement related thereto (each, a
“Closing”). At each Closing, the Obligors will deliver to each Purchaser of the
Series then to be issued and sold, the Notes to be purchased by such Purchaser
at such Closing in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of such Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Obligors or their order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds to the account identified pursuant to
Section 4.11. If at a Closing the Obligors shall fail to tender such Notes to
any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.

Section 3.2.    Reinstatement Date. If the Obligors fail to tender to any
Purchaser the Accepted Notes to be purchased by such Purchaser on the scheduled
Closing Date for such Accepted Notes as provided in Section 3.1, or any of the
conditions specified in Section 4 shall not have been fulfilled by 2:00 p.m.,
Chicago time, on the Business Day prior to such scheduled Closing Date, the
Company shall, prior to 2:00 p.m., Chicago time, on the Business Day prior to
such scheduled Closing Date notify John Hancock (which notification shall be
deemed received by each Purchaser) in writing whether (i) such closing is to be
rescheduled (such rescheduled date to be a Business Day during the Issuance
Period not less than one Business Day and not more than ten Business Days after
such scheduled Closing Date (the “Rescheduled Closing Date”)) and certify to
John Hancock (which certification shall be for the benefit of each Purchaser)
that the Company reasonably believes that it will be able to comply with the
conditions set forth in Section 4 on such Rescheduled Closing Date and that the
Company will pay the Delayed Delivery

 

-5-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

Fee in accordance with Section 2.3(b) or (ii) such Closing is to be canceled and
certify that the Company will pay the Cancellation Fee in accordance with
Section 2.3(c). In the event that the Issuer shall fail to give such notice
referred to in the preceding sentence, John Hancock (on behalf of each
Purchaser) may at its election, at any time after 2:00 p.m., Chicago time, on
the Business Day prior to such scheduled Closing Date, notify the Obligors in
writing that such closing is to be canceled. If the Obligors fail to provide
notice of delay or cancellation or any of the conditions specified in Section 4
shall not have been fulfilled by 2:00 p.m., Chicago time, on the Business Day
prior to such scheduled Closing Date, nothing herein shall obligate the
Purchasers to purchase the Notes.

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the applicable Closing for such Notes is subject to the fulfillment
to such Purchaser’s satisfaction, prior to or at such Closing, of the following
conditions and the conditions specified in the Supplement pursuant to which such
Notes may be issued:

Section 4.1.    Representations and Warranties. The representations and
warranties of the Obligors under Section 5 of this Agreement shall be correct
when made and at such Closing; provided that the Obligors shall update and
supplement the representations and schedules as necessary in the applicable
Supplement.

Section 4.2.    Performance; No Default. The Obligors shall have performed and
complied with all material agreements and conditions contained in this Agreement
required to be performed or complied with by the Obligors prior to or at such
Closing. From the date of this Agreement until such Closing, and before and
after giving effect to the issue and sale of the applicable Notes (and the
application of the proceeds thereof as contemplated by Section 5.14), (i) no
Default or Event of Default shall have occurred and be continuing and (ii) no
Change of Control shall have occurred.

Section 4.3.    Compliance Certificates.

(a)    Officer’s Certificate. Each Obligor shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of such Closing, certifying
that the conditions specified in Sections 1.2(c) (and such certification shall
include the principal amount of Shelf Notes outstanding pursuant to each Shelf
Facility), 1.2(e), 4.1, 4.2 and 4.9 have been fulfilled.

(b)    Secretary’s Certificate. Each Obligor shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of such Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement and (ii) such Obligor’s organizational documents as
then in effect.

Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance reasonably satisfactory to such Purchaser, dated the date
of such Closing (a) from Jones Day, counsel for the Obligors, covering the
matters set forth in Schedule 4.4(a) (and the

 

-6-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

Obligors hereby instruct their counsel to deliver such opinion to the
Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special counsel
in connection with such transactions, substantially in the form set forth in
Schedule 4.4(b) and covering such other matters incident to such transactions as
such Purchaser may reasonably request.

Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of such
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

Section 4.6.    Sale of Other Notes. Contemporaneously with such Closing the
Obligors shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at such Closing as specified in the
applicable Supplement.

Section 4.7.    Payment of Special Counsel Fees. Without limiting Section 15.1,
the Obligors shall have paid on or before the Execution Date and the applicable
Closing the fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4 to the extent reflected in a statement of such
counsel rendered to the Obligors at least one Business Day prior to the
Execution Date or such Closing.

Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each Series of the Notes.

Section 4.9.    Changes in Corporate Structure. No Obligor shall have changed
its jurisdiction of incorporation or organization, as applicable, or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity, at any time following the date of the
most recent financial statements referred to in Schedule 5.5 and as such
schedule is updated pursuant to a Supplement or as otherwise permitted pursuant
to Section 10.2.

Section 4.10.    Funding Instructions. At least three Business Days prior to the
date of such Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Obligors providing wire
information, including (i) the name and address of the transferee bank,
(ii) such transferee bank’s ABA number and (iii) the account name and number
into which the purchase price for the Notes is to be deposited.

 

-7-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

Section 4.11.    Certain Documents. (a) Each Obligor and each Purchaser of the
Notes to be issued and sold at such Closing shall have executed and delivered a
Supplement substantially in the form of Exhibit A hereto.

Section 4.12.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS.

The Obligors jointly and severally represent and warrant to John Hancock as of
the date of this Agreement and to John Hancock and each Purchaser as of the time
of each Closing as follows (it being understood that the Obligors may supplement
the representations and warranties set forth in this Section 5 and the related
Schedules pursuant to a Supplement entered into in connection with the issuance
of a Series of Notes; provided that no supplement to any representation or
warranty shall modify any representation or warranty (or cure any
misrepresentation or error in warranty) made by the Obligors as of an earlier
date):

Section 5.1.    Organization; Power and Authority. Each Obligor is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate, have
a Material Adverse Effect. Each Obligor has the corporate power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver this Agreement and the Notes and to perform the provisions hereof and
thereof.

Section 5.2.    Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of each Obligor, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of each Obligor
enforceable against each Obligor in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 5.3.    Disclosure. This Agreement, the financial statements referenced
in Section 5.5 and the certificates delivered to the Purchasers by or on behalf
of the Obligors in connection with the transactions contemplated hereby and
identified in Schedule 5.3 (this Agreement and such documents, certificates or
other writings and such financial statements delivered to each Purchaser being
referred to, collectively, as the “Disclosure Documents”), taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact

 

-8-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

necessary to make the statements therein not materially misleading in light of
the circumstances under which they were made. Except as disclosed in the
Disclosure Documents, since December 31, 2017 there has been no change in the
financial condition, operations, business or properties of any Obligor and its
Subsidiaries, taken as a whole, except changes that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists of the Company’s Subsidiaries, showing, as to each Subsidiary, the
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary. Each of the Obligors (other than the
Company) is wholly-owned by the Company, either directly or indirectly through
one or more wholly-owned Subsidiaries.

(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by the Company or another Subsidiary free and clear of any Lien
that is prohibited by this Agreement.

(c)    Each Subsidiary listed on Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and, in the case of each Subsidiary that
is not an Obligor, where applicable, in good standing under the laws of its
jurisdiction of organization other than as to which the failure to be in good
standing would not in the aggregate reasonably be expected to have a Material
Adverse Effect, and each Subsidiary is duly qualified as a foreign corporation
or other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each Obligor is in good standing under the laws of its
jurisdiction of organization. Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact.

Section 5.5.    Financial Statements; Material Liabilities. Since December 31,
2017, the Company has delivered to each Purchaser copies of the financial
statements of the Company and its Subsidiaries listed on Schedule 5.5 or as
required to be delivered pursuant to Section 7.1. All of such financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).    The Company and its Subsidiaries do not have
any Material liabilities that are not disclosed in the Disclosure Documents.

Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by each Obligor of this Agreement and the Notes will
not (i) contravene, result

 

-9-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

in any breach of, or constitute a default under, or result in the creation of
any Lien in respect of any property of any Obligor or any Subsidiary under,
(A) any indenture, mortgage, deed of trust, loan, purchase or credit agreement,
lease, corporate charter or by-laws, shareholders agreement or (B) any other
agreement or instrument evidencing Indebtedness listed on Schedule 5.15 to which
any Obligor or any Subsidiary is bound or by which any Obligor or any Subsidiary
or any of their respective properties may be bound or affected, (ii) conflict
with or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority applicable to any Obligor or any Subsidiary or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to any Obligor or any Subsidiary.

Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by each Obligor of this Agreement or the Notes.

Section 5.8.    Litigation; Observance of Statutes and Orders. (a) There are no
actions, suits, investigations or proceedings pending or, to the best knowledge
of any Obligor, threatened against or affecting any Obligor or any Subsidiary or
any property of any Obligor or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b)    No Obligor nor any Subsidiary is (i) in violation of any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority or (ii) in
violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including, without limitation, Environmental Laws, the
USA PATRIOT Act or any of the other laws and regulations that are referred to in
Section 5.16), which default or violation would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.9.    Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (i) the amount of which, individually or in the aggregate,
is not Material or (ii) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The U.S. federal income
tax liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended December 31,
2014.

Section 5.10.    Title to Property; Leases. The Obligors and their Subsidiaries
have good and sufficient title to their respective Material properties,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by any Obligor or
any Subsidiary after such date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement, except for those defects in title and Liens that, individually
or in the aggregate, would not

 

-10-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

reasonably be expected to have a Material Adverse Effect. All Material leases
are valid and subsisting and are in full force and effect in all material
respects.

Section 5.11.    Licenses, Permits, Etc. The Obligors and their Subsidiaries own
or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others, except for those conflicts that,
individually or in the aggregate, would not have a Material Adverse Effect.

Section 5.12.    Compliance with ERISA. (a) The Obligors and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and would not reasonably be expected to result in a Material Adverse
Effect. None of the Obligors nor any ERISA Affiliate has incurred any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in section 3 of ERISA),
and no event, transaction or condition has occurred or exists that would
reasonably be expected to result in the incurrence of any such liability by any
Obligor or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights, properties or assets of any Obligor or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to
any such penalty or excise tax provisions under the Code or federal law or
section 4068 of ERISA or by the granting of a security interest in connection
with the amendment of a Plan, other than such liabilities or Liens as would not
be individually or in the aggregate Material.

(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

(c)    None of the Obligors nor its ERISA Affiliates have incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Obligors to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s

 

-11-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

Section 5.13.    Private Offering by the Obligors. In the case of each Closing
and as further supplemented by the applicable Supplement, none of the Obligors
nor anyone acting on their behalf has offered the Notes or any similar
Securities for sale to, or solicited any offer to buy such Notes or any similar
Securities from, or otherwise approached or negotiated in respect thereof with,
any Person other than the Purchasers and not more than six (6) other
Institutional Investors, each of which has been offered such Notes at a private
sale for investment. None of the Obligors or anyone acting on their behalf has
taken, or will take, any action that would subject the issuance or sale of such
Notes to the registration requirements of section 5 of the Securities Act.

Section 5.14.    Use of Proceeds; Margin Regulations. The Obligors will apply
the proceeds of the sale of the Notes hereunder for the purpose set out in the
applicable Supplement. No part of the proceeds from the sale of any Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Obligors in a violation of Regulation X of said Board (12 CFR 224)
or to involve any broker or dealer in a violation of Regulation T of said Board
(12 CFR 220). Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Company and its Subsidiaries and none of the Obligors
has any present intention that margin stock will constitute more than 5% of the
value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

Section 5.15.    Existing Indebtedness. (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries, the outstanding principal
amount of which exceeds $5,000,000, as of September 30, 2018 (including
descriptions of the obligors and obligees, principal amounts outstanding, any
collateral therefor and any Guaranties thereof), since which date there has been
no Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of the Obligors and their
Subsidiaries. None of the Obligors nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of any Obligor or such Subsidiary and no event or
condition exists with respect to any Indebtedness of any Obligor or any
Subsidiary the outstanding principal amount of which exceeds $5,000,000 that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.

(b)    None of the Obligors nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
any Obligor or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Obligors, except as
disclosed in Schedule 5.15.

 

-12-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

Section 5.16.    Foreign Assets Control Regulations, Etc. (a) None of the
Obligors nor any Controlled Entity is (i) a Person whose name appears on the
list of Specially Designated Nationals and Blocked Persons published by the
Office of Foreign Assets Control, United States Department of the Treasury
(“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or instrumentality
of, or is otherwise beneficially owned by, controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). None of the Obligors nor any Controlled Entity has been notified that
its name appears or may in the future appear on a state list of Persons that
engage in investment or other commercial activities in Iran or any other country
that is subject to U.S. Economic Sanctions.

(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Obligors or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of U.S.
Economic Sanctions.

(c)    None of the Obligors nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Obligors’ actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws. The Obligors have established procedures and controls which they
reasonably believe are adequate (and otherwise comply with applicable law) to
ensure that the Obligors and each Controlled Entity is and will continue to be
in compliance with all applicable current and future Anti-Money Laundering Laws
and U.S. Economic Sanctions.

(d)    (1) None of the Obligors nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii)
to the Obligors’ actual knowledge after making due inquiry, is

 

-13-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

under investigation by any U.S. or non-U.S. Governmental Authority for possible
violation of Anti-Corruption Laws, (iii) has been assessed civil or criminal
penalties under any Anti-Corruption Laws or (iv) has been or is the target of
sanctions imposed by the United Nations or the European Union;

(2)    To the Obligors’ actual knowledge after making due inquiry, none of the
Obligors nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity
or such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in material
violation of any applicable law or regulation or which would cause any holder to
be in violation of any law or regulation applicable to such holder; and

(3)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. Each Obligor has
established procedures and controls which it reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that each Obligor and each
Controlled Entity is and will continue to be in compliance with all applicable
current and future Anti-Corruption Laws.

Section 5.17.    Status under Certain Statutes. None of the Obligors nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

As of the date of each issuance of Notes pursuant to a Supplement, each
Purchaser represents:

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Obligors are not required to register the Notes.

 

-14-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Obligors in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Obligors that would cause the QPAM and any Obligor to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and the identity of such QPAM has
been disclosed to the Obligors in writing pursuant to this clause (d);or

 

-15-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in any Obligor and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Obligors in writing pursuant to this clause (e); or

(f)    the Source is a governmental plan; or

(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Obligors in writing pursuant to this clause (g); or

(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7. INFORMATION AS TO OBLIGORS.

Section 7.1.    Financial and Business Information. The Obligors shall deliver
to each Purchaser and each holder of a Note that is an Institutional Investor:

(a)    Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i)    an unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such quarter, and

(ii)    unaudited consolidated statements of income and cash flows of the
Company and its Subsidiaries, for such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP

 

-16-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

applicable to quarterly financial statements generally, and certified by a
Senior Financial Officer as fairly presenting, in all material respects, the
financial position of the companies being reported on and their results of
operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a);

(b)    Annual Statements — within 105 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless
of whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Company, duplicate copies of

(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, and

(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Securities Exchange Act of 1934) prepared in accordance with the requirements
therefor and filed with the SEC, shall be deemed to satisfy the requirements of
this Section 7.1(b);

(c)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice, proxy statement or financial
projections sent by the Company or any Subsidiary to its public Securities
holders generally or to any lender under any Shelf Facility, and (ii) each
regular or periodic report, each registration statement that shall have become
effective (without exhibits except as expressly requested

 

-17-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

by such Purchaser or holder), and each final prospectus and all amendments
thereto filed by the Company or any Subsidiary with the SEC;

(d)    Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default, a written notice specifying the nature and period
of existence thereof and what action the Obligors are taking or proposes to take
with respect thereto;

(e)    ERISA Matters — promptly, and in any event within ten days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that any Obligor or an
ERISA Affiliate proposes to take with respect thereto:

(i)    with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Obligor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii)    any event, transaction or condition that could result in the incurrence
of any liability by any Obligor or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of any Obligor or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect;

(f)    Notice of Supplements — the Company shall provide notice to John Hancock
in the event that any Shelf Notes are issued by the Obligors promptly after the
issuance thereof or in the event that the terms of any Shelf Facility have been
amended or waived by providing a copy of such supplement, amendment or waiver;
and

(g)     Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Obligors to perform their obligations hereunder
and under the Notes as from time to time may be reasonably requested by any such
Purchaser or holder of a Note.

 

-18-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a Purchaser or a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer:

(a)    Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Obligors were in
compliance with the requirements of Section 10 during the quarterly or annual
period covered by the statements then being furnished, (including with respect
to each such provision that involves mathematical calculations, the information
from such financial statements that is required to perform such calculations)
and detailed calculations of the maximum or minimum amount, ratio or percentage,
as the case may be, permissible under the terms of such Section, and the
calculation of the amount, ratio or percentage then in existence. In the event
that the Company or any Subsidiary has made an election to measure any financial
liability using fair value (which election is being disregarded for purposes of
determining compliance with this Agreement pursuant to Section 22.2) as to the
period covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election; and

(b)    Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Obligors
and their Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists, specifying the nature and
period of existence thereof and what action any Obligor shall have taken or
proposes to take with respect thereto.

Section 7.3.    Visitation. The Obligors shall permit the representatives of
each Purchaser and each holder of a Note that is an Institutional Investor:

(a)    No Default — if no Default or Event of Default then exists, at the
expense of such Purchaser or such holder and upon reasonable prior notice to the
Obligors, to visit the principal executive office of the Obligors, to discuss
the affairs, finances and accounts of the Obligors and their Subsidiaries with
officers of the Obligors, and (with the consent of the Obligors, which consent
will not be unreasonably withheld) to visit the other offices and properties of
the Obligors and their Subsidiaries, all at such reasonable times and as often
as may be reasonably requested in writing; and

(b)    Default — if a Default or Event of Default then exists, at the expense of
the Obligors to visit and inspect any of the offices or properties of the
Obligors or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Obligors
authorize said accountants to discuss the affairs,

 

-19-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

finances and accounts of the Obligors and their Subsidiaries), all at such times
and as often as may be requested.

Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Obligors pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Obligors satisfy any of the following requirements with respect
thereto:

(i)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of
Section 7.2 are delivered to each Purchaser or holder of a Note by e-mail;

(ii)    the Company shall have timely filed such Form 10-Q or Form 10-K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at
http://www.lincolnelectric.com as of the date of this Agreement;

(iii)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Company on
any website to which each holder of Notes has free access; or

(iv)    the Company shall have filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR and shall have made such items available on
its home page on the internet or on any website to which each holder of Notes
has free access;

provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Obligors shall have given each Purchaser or holder of a Note prior written
notice, which may be by e-mail or in accordance with Section 18, of such posting
or filing in connection with each delivery, provided further, that upon request
of any Purchaser or holder to receive paper copies of such forms, financial
statements and Officer’s Certificates or to receive them by e-mail, the Obligors
will promptly e-mail them or deliver such paper copies, as the case may be, to
such Purchaser or holder.

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1.    Maturity. As provided therein, the entire unpaid principal
balance of each Series of Notes shall be due and payable on the applicable
Maturity Date thereof.

Section 8.2.    Optional Prepayments with Make-Whole Amount. The Obligors may,
at their option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes, in an amount not less than 10% of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Obligors will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than ten days and not
more than 60 days prior to the date fixed for

 

-20-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

such prepayment unless the Obligors and the Required Holders agree to another
time period pursuant to Section 17. Each such notice shall specify such date
(which shall be a Business Day), the aggregate principal amount of the Notes to
be prepaid on such date, the principal amount of each Note held by such holder
to be prepaid (determined in accordance with Section 8.3), and the interest to
be paid on the prepayment date with respect to such principal amount being
prepaid, and shall be accompanied by a certificate of a Senior Financial Officer
as to the estimated Make-Whole Amount due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. Two Business Days prior to such
prepayment, the Obligors shall deliver to each holder of Notes a certificate of
a Senior Financial Officer specifying the calculation of such Make-Whole Amount
as of the specified prepayment date.

Section 8.3.    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.

Section 8.4.    Maturity; Surrender, Etc. In the case of each optional
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any. From and after such date,
unless the Obligors shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Obligors and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.

Section 8.5.    Purchase of Notes. The Obligors will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes or
(b) pursuant to an offer to purchase made by the Obligors or an Affiliate pro
rata to the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least ten (10) Business Days. If the holders of more than 35%
of the principal amount of the Notes then outstanding accept such offer, the
Obligors shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of Notes of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least seven (7) Business Days from its receipt of such notice to accept such
offer. The Obligors will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
this Agreement and no Notes may be issued in substitution or exchange for any
such Notes.

Section 8.6.    Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Note of any Series, an amount
equal to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect

 

-21-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

to the Called Principal of such Note of such Series over the amount of such
Called Principal, provided that the Make-Whole Amount may in no event be less
than zero. For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

 

-22-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7.    Change of Control. (a) Notice of Change of Control. The Company
will, within 15 Business Days after any Responsible Officer has knowledge of the
occurrence of any Change of Control, give written notice of such Change of
Control to each holder of Notes unless notice in respect of such Change of
Control shall have been given pursuant to subparagraph (b) of this Section 8.7.
If a Change of Control has occurred, such notice shall contain and constitute an
offer to prepay Notes as described in subparagraph (b) of this Section 8.7 and
shall be accompanied by the certificate described in subparagraph (e) of this
Section 8.7.

(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”). If such Proposed Prepayment Date is in connection with an offer
contemplated by subparagraph (a) of this Section 8.7, such date shall be not
less than 20 days and not more than 60 days after the date of such offer (if the
Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 45th day after the date of such offer).

(c)    Acceptance; Rejection. A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Company at least 5 Business Days
prior to the Proposed Prepayment Date. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.7, or to accept an offer
as to all of the Notes held by such holder, in each case on or before the 5th
Business Day preceding the Proposed Prepayment Date, shall be deemed to
constitute a rejection of such offer by such holder.

 

-23-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment and without any
Make-Whole Amount. The prepayment shall be made on the Proposed Prepayment Date.

(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; and (v) in reasonable detail, the nature and
date or proposed date of the Change of Control.

Section 8.8.    Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

SECTION 9. AFFIRMATIVE COVENANTS.

During the Issuance Period and so long thereafter as any of the Notes are
outstanding, each Obligor covenants that:

Section 9.1.    Compliance with Laws. Without limiting Section 10.5, each
Obligor will, and will cause each Subsidiary to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.2.    Insurance. Each Obligor will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurers, insurance with respect
to their respective properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.

 

-24-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

Section 9.3.    Maintenance of Properties. Each Obligor will, and will cause
each Subsidiary to, maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section shall not
prevent any Obligor or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and such Obligor has concluded that such discontinuance
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 9.4.    Payment of Taxes. Each Obligor will, and will cause each
Subsidiary to, file all material income tax or similar tax returns required to
be filed in any jurisdiction and to pay and discharge all taxes shown to be due
and payable on such returns and all other taxes, assessments, governmental
charges, or levies payable by any of them, to the extent the same have become
due and payable and before they have become delinquent, provided that none of
the Obligors nor any Subsidiary need pay any such tax, assessment, charge or
levy if (i) the amount, applicability or validity thereof is contested by such
Obligor or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and any Obligor or a Subsidiary has established adequate reserves
therefor in accordance with GAAP on the books of such Obligor or such Subsidiary
or (ii) the nonpayment of all such taxes, assessments, charges and levies would
not reasonably be expected to have a Material Adverse Effect.

Section 9.5.    Corporate Existence, Etc. Subject to Section 10.2, each Obligor
will at all times preserve and keep its corporate existence in full force and
effect. Subject to Sections 10.2 and 10.3, each Obligor will at all times
preserve and keep in full force and effect the corporate existence of each
Subsidiary (unless merged into the Company, another Obligor or a Wholly-Owned
Subsidiary) and all rights and franchises of such Obligor and its Subsidiaries
unless, in the good faith judgment of such Obligor, the termination of or
failure to preserve and keep in full force and effect such corporate existence,
right or franchise would not have a Material Adverse Effect.

Section 9.6. Books and Records. Each Obligor will, and will cause each
Subsidiary to, maintain proper books of record and account in conformity with
GAAP in all material respects and all applicable requirements of any
Governmental Authority having legal or regulatory jurisdiction over such Obligor
or such Subsidiary, as the case may be. Each Obligor will, and will cause each
Subsidiary to, keep books, records and accounts which, in reasonable detail,
accurately reflect all transactions and dispositions of assets.

Section 9.7    Additional Obligors.    The Company will cause each of its
Subsidiaries that guarantees or otherwise becomes liable at any time, whether as
a borrower or an additional or co-borrower or otherwise (each, an “Additional
Obligor”), for or in respect of any Indebtedness under any Material Credit
Facility to concurrently therewith:

(a)    enter into a joinder agreement in substantially the form attached hereto
as Schedule 9.7 or enter into an amendment to this Agreement with the other
parties hereto and thereto, in form and substance reasonably satisfactory to the
Required Holders, providing that such Additional Obligor shall become an Obligor
hereunder, and

 

-25-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

(b)    deliver the following to John Hancock and each of holder of a Note:

(i)    an executed counterpart of such joinder agreement or such amendment to
this Agreement and the Notes;

(ii)    a certificate signed by an authorized responsible officer of such
Additional Obligor containing representations and warranties on behalf of such
Additional Obligor to the same effect, mutatis mutandis, as those contained in
Section 5 of this Agreement (but with respect to such Additional Obligor);

(iii)    all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Additional Obligor and the due authorization by all requisite action on the part
of such Additional Obligor of the execution and delivery of such joinder
agreement or such amendment to this Agreement and the performance by such
Additional Obligor of its obligations thereunder and under the Notes; and

(iv)    an opinion of counsel (which may be from internal counsel) reasonably
satisfactory to the Required Holders covering such matters relating to such
Additional Obligor and such joinder agreement or such amendment to this
Agreement as the Required Holders may reasonably request.

SECTION 10. NEGATIVE COVENANTS.

During the Issuance Period and so long thereafter as any of the Notes are
outstanding, each Obligor covenants that:

Section 10.1.    Transactions with Affiliates. No Obligor will or will permit
any Subsidiary to enter into directly or indirectly any Material transaction or
Material group of related transactions (including without limitation the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than the Company, another Obligor or
another Subsidiary), except pursuant to the reasonable requirements of such
Obligor’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to such Obligor or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.

Section 10.2.    Merger, Consolidation, Etc. No Obligor will or will permit any
Subsidiary to consolidate with or merge with any other Person or convey,
transfer or lease all or substantially all of its assets in a single transaction
or series of transactions to any Person unless:

(a)    with regard to any such transaction involving an Obligor, the successor
formed by such consolidation or the survivor of such merger or the Person that
acquires by conveyance, transfer or lease all or substantially all of the assets
of such Obligor as an entirety, as the case may be, shall be a solvent
corporation or limited liability company organized and existing under the laws
of the United States or any state thereof (including the District of Columbia),
and, if such Obligor is not such corporation or limited liability company, such
corporation or limited liability company shall have executed and delivered

 

-26-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

to each holder of any Notes its assumption of the due and punctual performance
and observance of each covenant and condition of this Agreement and the Notes;

(b)    any Subsidiary of any Obligor may (x) consolidate with or merge with, or
convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to, (i) an Obligor or a Subsidiary so long
as in any merger or consolidation involving any Obligor, such Obligor shall be
the surviving or continuing entity or (ii) any other Person so long as the
survivor is a Subsidiary, or (y) convey, transfer or lease all of its assets in
compliance with the provisions of Section 10.3;

(c)    each other Obligor reaffirms its obligations under this Agreement and the
Notes in writing at such time pursuant to documentation that is reasonably
acceptable to the Required Holders; and

(d)    immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.

No such conveyance, transfer or lease of substantially all of the assets of any
Obligor shall have the effect of releasing such Obligor or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2 from its liability under this
Agreement or the Notes.

Section 10.3.    Sales of Assets. No Obligor will or will permit any Subsidiary
to, sell, lease or otherwise dispose of any Substantial Part (as defined below)
of the assets of such Obligor and its Subsidiaries; provided, however, that any
Obligor or any Subsidiary may sell, lease or otherwise dispose of assets
constituting a Substantial Part of the assets of such Obligor and its
Subsidiaries if such assets are sold in an arm’s length transaction and, at such
time and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and an amount equal to the net proceeds received from
such sale, lease or other disposition (but not less than that portion of such
assets that exceeds the definition of Substantial Part) shall be used within 365
days of such sale, lease or disposition, in any combination:

(1)    to acquire productive assets used or useful in carrying on the business
of the Obligors and their Subsidiaries and having a value at least equal to the
value of such assets sold, leased or otherwise disposed of; and/or

(2)    to prepay or retire Senior Indebtedness of any Obligor and/or its
Subsidiaries, provided that (i) such Obligor shall offer to prepay each
outstanding Note in a principal amount which equals the Ratable Portion for such
Note, and (ii) any such prepayment of the Notes shall be made at par, together
with accrued interest thereon to the date of such prepayment, but without the
payment of the Make-Whole Amount. Any offer of prepayment of the Notes pursuant
to this Section 10.3 shall be given to each holder of the Notes by written
notice that shall be delivered not less than thirty (30) days and not more than
sixty (60) days prior to the proposed prepayment date. Each such notice shall
state that it is given pursuant to this Section 10.3 and that the offer set
forth in such notice

 

-27-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

must be accepted by such holder in writing and shall also set forth (i) the
prepayment date, (ii) a description of the circumstances which give rise to the
proposed prepayment and (iii) a calculation of the Ratable Portion for such
holder’s Notes. Each holder of the Notes which desires to have its Notes prepaid
shall notify the Obligors in writing delivered not less than five (5) Business
Days prior to the proposed prepayment date of its acceptance of such offer of
prepayment. A failure by a holder of Notes to respond to an offer to prepay made
pursuant to this Section 10.3, or to accept an offer as to all of the Notes held
by such holder, in each case on or before the 5th Business Day preceding the
proposed prepayment date, shall be deemed to constitute a rejection of such
offer by such holder. Prepayment of Notes pursuant to this Section 10.3 shall be
made in accordance with Section 8.2 (but without payment of the Make-Whole
Amount).

As used in this Section 10.3, a sale, lease or other disposition of assets shall
be deemed to be a “Substantial Part” of the assets of any Obligor and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by all Obligors and their
Subsidiaries during the period of 12 consecutive months ending on the date of
such sale, lease or other disposition, exceeds 15% of the book value of
Consolidated Total Assets, determined as of the end of the fiscal year
immediately preceding such sale, lease or other disposition; provided that there
shall be excluded from any determination of a “Substantial Part” (i) any sale or
other disposition of obsolete or worn out property, (ii) any sale, lease or
disposition of assets (including inventory and investments) in the ordinary
course of business of any Obligor and its Subsidiaries, (iii) any transfer of
assets from any Obligor to any Wholly-Owned Subsidiary or from any Subsidiary to
any Obligor or a Wholly-Owned Subsidiary, or (iv) any sale or transfer of
property acquired by any Obligor or any Subsidiary after the date of this
Agreement to any Person within 365 days following the acquisition or
construction of such property by any Obligor or any Subsidiary if such Obligor
or a Subsidiary shall concurrently with such sale or transfer, lease such
property, as lessee. For purposes of this Agreement, Trade Receivables sold or
otherwise conveyed to a Special Purpose Company pursuant to one or more
Qualifying Securitization Transactions shall be excluded from the limitations of
this Section 10.3, to the extent that the aggregate amount outstanding under all
financing facilities relating to such Qualifying Securitization Transactions
shall not exceed $100,000,000 at any time of determination.

Section 10.4.    Line of Business. No Obligor will or will permit any Subsidiary
to engage in any business if, as a result, the general nature of the business in
which the Company and its Subsidiaries, taken as a whole, would then be engaged
would be substantially changed from the general nature of the business in which
the Company and its Subsidiaries, taken as a whole, are engaged on the date of
this Agreement as described in the Investor Presentation.

Section 10.5.    Terrorism Sanctions Regulations. No Obligor will or will permit
any Controlled Entity (a) to become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or any Person
that is the target of sanctions imposed by the United Nations or by the European
Union, or (b) directly or indirectly to have any investment in or engage in any
dealing or transaction (including, without limitation, any investment, dealing
or transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any Purchaser or holder to be
in violation of any law or regulation applicable to such Purchaser or holder, or
(ii) is prohibited by or subject to sanctions under any

 

-28-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

U.S. Economic Sanctions, or (c) to engage, nor shall any Affiliate of either
engage, in any activity that could subject such Person or any Purchaser or
holder to sanctions under CISADA or any similar law or regulation with respect
to Iran or any other country that is subject to U.S. Economic Sanctions.

Section 10.6.    Liens. No Obligor will or will permit any Subsidiary to,
directly or indirectly, (a) acquire any property subject to any inventory
consignment, lease, land contract or other title retention contract (this
Section shall not apply to true leases, consignments, tolling or other
possessory agreements in respect of the property of others whereby such Obligor
or Subsidiary does not have legal or beneficial title to such property and
which, pursuant to GAAP, are not required to be capitalized), (b) sell or
otherwise transfer any Trade Receivables, whether with or without recourse, or
(c) create, incur, suffer or permit any property now owned or hereafter acquired
by it or any income or profits thereon to be or become encumbered by any
mortgage, security interest, financing statement or Lien of any kind or nature
or assign or otherwise convey any right to receive income or profits; provided,
that this Section shall not apply to:

(i)    any lien for a Tax, assessment or governmental charge or levy which is
not yet due and payable or which is being contested in good faith and as to
which such Obligor or such Subsidiary shall have made appropriate reserves;

(ii)    any lien securing only its workers’ compensation, unemployment insurance
and similar obligations;

(iii)    any mechanics, carrier’s or similar common law or statutory lien
incurred in the normal course of business;

(iv)    any transfer of a check or other medium of payment for deposit or
collection through normal banking channels or any similar transaction in the
normal course of business;

(v)    Permitted Purchase Money Security Interests;

(vi)    any financing statement perfecting only a security interest permitted by
this Section;

(vii)    easements, restrictions, minor title irregularities and similar matters
having no adverse effect as a practical matter on the ownership or use of any
real property of the Company or any Subsidiary;

(viii)    Liens existing on property at the time of acquisition (including Liens
on property of any business entity at the time of acquisition of the capital
stock or assets of such business entity or a merger with or consolidation with
such business entity by any Obligor or any Subsidiary permitted pursuant to
Section 10.2) and not created in contemplation thereof, provided that (i) the
Lien shall attach solely to the property so acquired (and any repairs, renewals,
replacements, additions, accessions, betterments, improvements, modifications or
proceeds thereof or relating thereto), (ii) at the time of

 

-29-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

acquisition of such property, the aggregate amount remaining unpaid on all
Indebtedness secured by Liens on the property so acquired, whether or not
assumed by such Obligor or such Subsidiary, shall not exceed an amount equal to
the lesser of the total purchase price or fair market value of such property at
the time of acquisition (as determined in good faith by one or more officers of
such Obligor or such Subsidiary, as the case may be), and (iii) the aggregate
principal amount of all Indebtedness secured by such Liens shall be permitted
hereunder;

(ix)    any attachment or judgment Lien, but only so long as the judgment it
secures does not constitute an Event of Default under Section 11(i);

(x)    Liens incurred in the ordinary course of business to secure (A) the
non-delinquent performance of bids, trade contracts, leases (other than
Capitalized Leases) and statutory obligations, (B) contingent obligations on
surety bonds and appeal bonds, and (C) other similar non-delinquent obligations,
in each case, not incurred or made in connection with the obtaining of advances
or credit, the payment of the deferred purchase price of property or the
incurrence of other Indebtedness, provided that such Liens, taken as a whole,
would not, even if enforced, have a Material Adverse Effect;

(xi)    leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances in the ordinary course of
business, in each case incidental to, and not interfering in any material
respect with, the ordinary conduct of the business of such Obligor or
Subsidiary, and which do not in the aggregate materially impair the use of such
property in the operation of the business of such Obligor or Subsidiary or the
value of such property for the purposes of such business;

(xii)    any other Liens existing on the date hereof which are identified on
Schedule 10.6 hereto;

(xiii)    any extension, renewal or refunding of any Lien permitted by the
preceding clauses (vi), (viii) and (xii) of this Section 10.6 in respect of the
same property theretofore subject to such Lien in connection with the extension,
renewal or refunding of the Indebtedness secured thereby; provided that (A) such
extension, renewal or refunding shall be without increase in the principal
amount remaining unpaid as of the date of such extension, renewal or refunding,
(B) such Lien shall attach solely to the same such property, (C) the principal
amount remaining unpaid as of the date of such extension, renewal or refunding
is less than or equal to the fair market value of the property (determined in
good faith by the Board or Directors of the Company) to which such Lien is
attached, (D) at the time of such extension, renewal or refunding and after
giving effect thereto, no Default or Event of Default would exist; or

(xiv)    Liens securing Priority Debt (other than Liens on Trade Receivables
unless in connection with the sale or other transfer of Trade Receivables to a
Special Purpose Company pursuant to one or more Qualifying Securitization
Transactions, to the extent that the aggregate amount outstanding under all
financing facilities relating to such Qualifying Securitization Transactions
shall not exceed $100,000,000 at any time of

 

-30-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

determination) not otherwise permitted in the foregoing clauses (i) through
(xiii), above, provided that Priority Debt shall not at any time exceed 15% of
Consolidated Total Assets (determined as of the end of the then most recently
ended fiscal quarter), provided, further, that notwithstanding the foregoing, no
Obligor shall, or shall permit any of its Subsidiaries to, secure pursuant to
this clause (xiv) of this Section 10.6 any Indebtedness outstanding under or
pursuant to any Material Credit Facility (or any Guaranty delivered in
connection therewith) unless and until the Notes (and any guaranty delivered in
connection therewith) shall concurrently be secured equally and ratably with
such Indebtedness pursuant to documentation reasonably acceptable to the
Required Holders in substance and in form, including, without limitation, an
intercreditor agreement and opinions of counsel to such Obligor and/or any such
Subsidiary, as the case may be, from counsel that is reasonably acceptable to
the Required Holders.

Section 10.7.    Fixed Charges Coverage. The Company shall not permit the Fixed
Charges Coverage Ratio as of the end of any fiscal quarter to be less than 1.75
to 1.00.

Section 10.8.    Total Leverage Ratio. The Company shall not permit the Total
Leverage Ratio as of the end of any fiscal quarter to be greater than 3.50 to
1.00; provided that, upon notice by the Company to the holders of Notes, as of
the last day of each of the four consecutive fiscal quarters immediately
following a Qualified Acquisition, such ratio may be greater than 3.50 to 1.00,
but in no event greater than 4.00 to 1.00, but only so long as (i) the Total
Leverage Ratio for the two full consecutive fiscal quarters immediately prior to
such Qualified Acquisition was not greater than 3.50 to 1.00 and (ii) the
Company pays the additional interest provided for in Section 1.4.

Section 10.9.    Priority Debt. The Company shall not at any time permit the
aggregate amount of all Priority Debt to exceed 15% of Consolidated Total Assets
(Consolidated Total Assets to be determined as of the end of the then most
recently ended fiscal quarter of the Company).

Section 10.10.    Distributions. The Company shall not declare or pay any
dividend or other Distribution in cash, property or obligations (other than in
shares of capital stock of the Company or in options, warrants or other rights
to acquire any such capital stock or in other securities convertible into any
such capital stock) on any shares of capital stock of the Company of any class;
and the Company shall not purchase, redeem or otherwise acquire for any
consideration any shares of capital stock of the Company of any class or any
option, warrant or other right to acquire any such capital stock, unless, as to
any of the foregoing, no Default or Event of Default then exists or would exist
after giving effect thereto.

Section 10.11.    Other Shelf Agreements. (a) In addition to and not in
limitation of any of the restrictions to which any Obligor or any Subsidiary is
subject pursuant to this Agreement, if at any time after the date of this
Agreement any Shelf Facility contains a covenant by any Obligor that is more
favorable to the lenders under such Shelf Facility than the covenants,
definitions and/or defaults contained in this Agreement (any such provision
(including any necessary definition), a “More Favorable Covenant”), then the
Company shall provide a Most Favored Lender Notice in respect of such More
Favorable Covenant. Unless waived in writing by the Required Holders

 

-31-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

within 15 days after each holder’s receipt of such notice, such More Favorable
Covenant shall be deemed automatically incorporated by reference into Section 10
of this Agreement, mutatis mutandis, as if set forth in full herein, effective
as of the date when such More Favorable Covenant shall have become effective
under such Shelf Facility.

(b)    Any More Favorable Covenant incorporated into this Agreement (herein
referred to as an “Incorporated Covenant”) pursuant to this Section 10.11 (i)
shall be deemed automatically amended or deleted herein to reflect any
subsequent amendments or deletions made to such More Favorable Covenant under
the applicable Shelf Facility; provided that, if a Default or an Event of
Default then exists and the amendment or deletion of such More Favorable
Covenant would make such covenant less restrictive on any Obligor, such
Incorporated Covenant shall only be deemed automatically amended or deleted at
such time, if it should occur, when such Default or Event of Default no longer
exists

(c)     If any fee or other consideration shall be given to the lenders under
such Shelf Facility for such amendment or deletion, the equivalent of such fee
or other consideration shall be given, pro rata, to the holders of the Notes.
Notwithstanding the foregoing, the covenants or defaults (and related
definitions as used therein) contained in this Agreement as in effect on the
date of this Agreement (and as amended other than by operation of Section 10.11)
shall not be loosened or relaxed by operation of the terms of this Section 10.11
and only such other Incorporated Covenants shall be so loosened or relaxed
pursuant to the terms hereof.

(d)    “Most Favored Lender Notice” means, in respect of any More Favorable
Covenant, a written notice to each of the holders of the Notes delivered
promptly, and in any event within 5 Business Days after the inclusion of such
More Favorable Covenant in any Shelf Facility (including by way of amendment or
other modification of any existing provision thereof) from a Responsible Officer
referring to the provisions of this Section 10.11 and setting forth a reasonably
detailed description of such More Favorable Covenant (including any defined
terms used therein) and related explanatory calculations, as applicable.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)    any Obligor defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

(b)    any Obligor defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c)    any Obligor defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.2, 10.3, 10.6, 10.7, 10.8, 10.9 and
10.10; or

 

-32-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

(d)    any Obligor defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) such
Obligor receiving written notice of such default from John Hancock or any holder
of a Note (any such written notice to be identified as a “notice of default” and
to refer specifically to this Section 11(d)); or

(e)    any representation or warranty made in writing by or on behalf of any
Obligor or by any officer of any Obligor in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

(f)    (i) any Obligor or any Significant Subsidiary is in default (as principal
or as guarantor or other surety) in the payment of any principal of or premium
or make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount in excess of an amount equal to three percent (3%) of
Consolidated Net Worth beyond any period of grace or notice provided with
respect thereto, or (ii) any Obligor or any Significant Subsidiary is in default
in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount in excess of an amount
equal to three percent (3%) of Consolidated Net Worth or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition, such Indebtedness has become or
has been declared due and payable before its stated maturity or before its
regularly scheduled dates of payment; or

(g)    any Obligor or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by any Obligor or any Significant
Subsidiary, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of such Obligor or such Significant
Subsidiary, or any such petition shall be filed against such Obligor or such
Significant Subsidiary and such petition shall not be dismissed within 60 days;
or

 

-33-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

(i)    one or more final judgments or orders for the payment of money
aggregating in excess of an amount equal to three percent (3%) of Consolidated
Net Worth at such time, including, without limitation, any such final order
enforcing a binding arbitration decision, are rendered against one or more of
any Obligor and its Subsidiaries and which judgments are not, within 60 days
after entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 60 days after the expiration of such stay; or

(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that would cause a Material Adverse
Effect, (iv) any Obligor or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (v) any Obligor or any ERISA Affiliate withdraws from any Multiemployer
Plan, or (vi) any Obligor or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of any Obligor or any Subsidiary thereunder;
and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Material Adverse Effect. As used in this Section 11(j),
the terms “employee benefit plan” and “employee welfare benefit plan” shall have
the respective meanings assigned to such terms in section 3 of ERISA.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to any
Obligor described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Obligors, declare all the Notes then outstanding to be immediately due and
payable.

(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Obligors, declare all the Notes held by it or them to
be immediately due and payable.

 

-34-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. Each Obligor
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the
Obligors (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Obligors in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders in
principal amount of the Notes then outstanding, by written notice to the
Obligors, may rescind and annul any such declaration and its consequences if
(a) any Obligor has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) no Obligor nor any other Person shall have paid any amounts which have
become due solely by reason of such declaration, (c) all Events of Default and
Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.

Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Obligors under Section 15, the Obligors will pay to the
holder of each Note on demand such further amount as shall be sufficient to
cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.

 

-35-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the
Obligors shall not be affected by any notice or knowledge to the contrary. The
Obligors shall give to any holder of a Note that is an Institutional Investor
promptly upon request therefor, a complete and correct copy of the names and
addresses of all registered holders of Notes.

Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within twenty (20) Business Days thereafter, the
Obligors shall execute and deliver, at the Obligor’s expense (except as provided
below), one or more new Notes of the same Series (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Schedule 1(a), Schedule 1(b), Schedule 1(c) or Schedule 1(d),
respectively. Each such new Note shall be dated and bear interest from the date
to which interest shall have been paid on the surrendered Note or dated the date
of the surrendered Note if no interest shall have been paid thereon. The
Obligors may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $100,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $100,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2.

Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser

 

-36-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

or another holder of a Note with a minimum net worth of at least $50,000,000 or
a Qualified Institutional Buyer, such Person’s own unsecured agreement of
indemnity shall be deemed to be satisfactory), or

(b)    in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Obligors at their own expense shall
execute and deliver, in lieu thereof, a new Note of the same Series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Bank of
America, N.A. in such jurisdiction. The Obligors may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of any Obligor in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

Section 14.2.    Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Obligors will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B or in the
applicable Supplement, or by such other method or at such other address as such
Purchaser shall have from time to time specified to the Obligors in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that upon written request of the Obligors made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Obligors
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee, such Purchaser will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes of the same Series pursuant to Section 13.2. The
Obligors will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2.

SECTION 15. EXPENSES, ETC.

Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Obligors will pay all costs and
expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required by the Required Holders, local or other counsel) incurred by
the Purchasers and each other holder of a Note in connection with such

 

-37-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement or the Notes (whether or not such amendment, waiver
or consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement or the Notes or in responding
to any subpoena or other legal process or informal investigative demand issued
in connection with this Agreement or the Notes, or by reason of being a holder
of any Note, (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of any Obligor or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and (c) the costs and expenses
incurred in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO provided, that such costs and
expenses under this clause (c) shall not exceed $5,000. The Obligors will pay,
and will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes).

Section 15.2.    Survival. The obligations of the Obligors under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of any Obligor pursuant to this Agreement
shall be deemed representations and warranties of such Obligor under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Obligors and supersede all prior agreements and understandings relating to the
subject matter hereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Obligors
and the Required Holders, except that:

(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and

(b)     no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 12

 

-38-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8 (except as set forth in the second
sentence of Section 8.2 and Section 17.1(c)), 11(a), 11(b), 12, 17 or 20.

Notwithstanding anything to the contrary contained herein, the Company may enter
into any Supplement providing for the issuance of one or more Series of Notes
consistent with Sections 1.2 and 4 hereof without obtaining the consent of any
holder of any other Series of Notes.

Section 17.2.    Solicitation of Holders of Notes.

(a)    Solicitation. The Obligors will provide each Purchaser and each holder of
a Note with sufficient information, sufficiently far in advance of the date a
decision is required, to enable such Purchaser and such holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of the Notes. The
Obligors will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to this Section 17 to each Purchaser and
each holder of a Note promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite Purchasers
or holders of Notes.

(b)    Payment. No Obligor will directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of a Note as consideration for or as an inducement to the entering into by such
holder of any waiver or amendment of any of the terms and provisions hereof or
of any Note unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of a Note even if such holder did not consent to
such waiver or amendment.

(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 by a holder of a Note that has transferred or has agreed to transfer
its Note to any Obligor or any Affiliate of any Obligor in connection with such
consent shall be void and of no force or effect except solely as to such holder,
and any amendments effected or waivers granted or to be effected or granted that
would not have been or would not be so effected or granted but for such consent
(and the consents of all other holders of Notes that were acquired under the
same or similar conditions) shall be void and of no force or effect except
solely as to such holder.

Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all Purchasers and holders of
Notes and is binding upon them and upon each future holder of any Note and upon
the Obligors without regard to whether such Note has been marked to indicate
such amendment or waiver. No such amendment or waiver will extend to or affect
any obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between the

 

-39-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

Obligors and any Purchaser or holder of a Note and no delay in exercising any
rights hereunder or under any Note shall operate as a waiver of any rights of
any Purchaser or holder of such Note.

Section 17.4.    Notes Held by Obligors, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by any Obligor or any of its Affiliates shall be deemed not to
be outstanding.

SECTION 18. NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid),
(b) by registered or certified mail with return receipt requested (postage
prepaid), (c) by an internationally recognized overnight delivery service (with
charges prepaid) or (d) by email. Any such notice must be sent:

(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address or email address specified for such communications in Schedule B or in
the applicable Supplement, or at such other address as such Purchaser or nominee
shall have specified to the Obligors in writing,

(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Obligors in writing, or

(iii)    if to any Obligor, to the Company at 22801 St. Clair Avenue, Cleveland,
Ohio 44117-1199, to the attention of the Treasurer, or at such other address as
such Obligor shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at any Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. Each Obligor agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction

 

-40-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

of such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit any Obligor or any other holder of Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of any Obligor or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of such Obligor or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by any Obligor or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of any Obligor (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be required (w) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser,
(x) in response to any subpoena or other legal process, (y) in connection with
any litigation to which such Purchaser is a party or (z) if an Event of Default
has occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes or this Agreement. Each holder of a Note, by its acceptance of
a Note, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Obligors in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Obligors embodying this Section 20.

 

-41-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

In the event that as a condition to receiving access to information relating to
any Obligor or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through a secure
website, a secure virtual workspace or otherwise) which is different from this
Section 20, this Section 20 shall not be amended thereby and, as between such
Purchaser or such holder and such Obligor, this Section 20 shall supersede any
such other confidentiality undertaking.

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Obligors, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Obligors of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2.    Accounting Terms; Accounting Changes. All accounting terms used
herein which are not expressly defined in this Agreement have the meanings
respectively given to them in accordance with GAAP. Except as otherwise
specifically provided herein, (i) all computations made pursuant to this
Agreement shall be made in accordance with GAAP, and (ii) all financial
statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with this Agreement (including, without limitation,
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic
No. 825-10-25 – Fair Value Option, International Accounting Standard 39 –
Financial Instruments: Recognition and Measurement or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

 

-42-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

If any change in GAAP by reason of a change from GAAP to IFRS or, if applicable,
portions thereof (as provided in the definition of “GAAP”) would affect in any
material respect the computation of any ratio or other financial covenant,
basket, calculation or requirement set forth herein or in any other document
relating to the Notes, the Obligors and the holders shall endeavor to negotiate
in good faith a modification of such ratio, covenant, basket, calculation or
requirement to preserve the original intent thereof in light of such change from
GAAP to IFRS or, if applicable, portions thereof (subject, however, to the
approval of the Required Holders); and until, if ever, such modification shall
have been effected by an amendment to such ratio, covenant, basket, calculation
or requirement approved by the Obligors and the Required Holders as provided in
Section 17.1 hereof, (i) such ratio, covenant, basket, calculation or
requirement shall continue to be computed in accordance with GAAP prior to such
change to IFRS (or, if applicable, portions thereof) and (ii) the Obligors shall
provide to the holders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio, covenant, basket, calculation
or requirement made before and after giving effect to such change from GAAP to
IFRS (or, if applicable, portions thereof).

Section 22.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

Section 22.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial. (a) Each
Obligor irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, each
Obligor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding

 

-43-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

(b)    Each Obligor consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section,
including to its registered agent if so notified. Each Obligor agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

(c)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Obligors in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

(d)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

Section 22.8.    Joint and Several. (a) Joint and Several. The Obligors agree
and acknowledge that their liability to pay all obligations under this Agreement
and the Notes and to perform all other obligations under this Agreement and the
Notes and each other document to which they are a party is and shall be joint
and several. No Obligor shall have any right of subrogation, reimbursement or
similar right in respect of its payment of any sum or its performance of any
other obligation hereunder or under the Notes unless and until all obligations
have been paid in full. In addition, each Obligor confirms that it will have
received adequate consideration and reasonably equivalent value for the
Indebtedness incurred and other agreements made in this Agreement and the Notes.
No Obligor could reasonably expect to obtain financing separately on terms as
favorable as those provided for herein.

(b)    Obligations Absolute. The obligations of each Obligor hereunder (the
“Obligations”) shall be valid and enforceable and, except as expressly provided
herein, shall not be subject to limitation, impairment or discharge for any
reason (other than the payment in full of the Obligations), including, without
limitation, the occurrence of any failure to assert or enforce or agreement not
to assert or enforce any claim or demand of any right power or remedy with
respect to the Obligations or any agreement relating thereto, or with respect to
any guaranty thereof or security therefor or any other act or thing or omission
which may or might in any manner or to any extent vary the risk of such Obligor
as an obligor in respect of the Obligations; and each Obligor hereby waives
(i) any defense based upon any statute or rule of law or equity to the effect
that the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal, and (ii) to the fullest
extent permitted by law, any defenses

 

-44-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

or benefits which may be derived from or afforded by law or equity which limit
the liability of or exonerate guarantors or sureties, or which may conflict with
terms of this Agreement, the Notes or any other documents delivered in
connection therewith.

(c)    Limitations. (i) If the Obligations of an Obligor would be held or
determined by a court or tribunal having competent jurisdiction to be void,
invalid or unenforceable on account of the amount of its aggregate liability
under this Agreement or the Notes, then, notwithstanding any other provision of
this Agreement or the Notes to the contrary, the aggregate amount of the
liability of such Obligor under this Agreement and the Notes shall, without any
further action by such Obligor, any holder or any other person, be automatically
limited and reduced to an amount which is valid and enforceable.

(ii)    Without limiting the generality of clause (i) above, each Obligor, each
Purchaser and each holder, hereby confirms that it is the intention of all such
parties that none of this Agreement, the Notes or any other document delivered
in connection therewith constitute a fraudulent transfer or conveyance under any
Debtor Relief Law, the Uniform Fraudulent Conveyances Act, the Uniform
Fraudulent Transfer Act or similar state statute applicable to this Agreement,
the Notes or any other related document. Therefore, such parties agree that the
Obligations of an Obligor shall be limited to such maximum amount as will, after
giving effect to such maximum amount and other contingent and fixed liabilities
of such Obligor that are relevant under such laws, and after giving effect to
any collections from, rights to receive contribution from or payments made by or
on behalf of the other Obligors and any other obligor, result in the Obligations
not constituting a fraudulent transfer or conveyance.

(iii)    The provisions of this Section 22.8 are intended solely to preserve the
rights of the Purchasers and the holders hereunder to the maximum extent
permitted by applicable law, and neither an Obligor nor any other Person shall
have any right or claim under such provisions that would not otherwise be
available under applicable law.

*    *    *    *    *

 

-45-



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Obligors, whereupon this
Agreement shall become a binding agreement between you and the Obligors.

 

Very truly yours, LINCOLN ELECTRIC HOLDINGS, INC. By  

/s/ Christopher L. Mapes

  Name: Christopher L. Mapes   Title:   Chairman, President and Chief Executive
Officer THE LINCOLN ELECTRIC COMPANY By  

/s/ Jennifer I. Ansberry

  Name: Jennifer I. Ansberry   Title:   Executive Vice President, General
Counsel and Secretary LINCOLN ELECTRIC INTERNATIONAL HOLDING COMPANY By  

/s/ Vincent K. Petrella

  Name: Vincent K. Petrella   Title:   Treasurer J.W. HARRIS CO., INC. By  

/s/ Jennifer I. Ansberry

  Name: Jennifer I. Ansberry   Title:   Secretary LINCOLN GLOBAL, INC. By  

/s/ Geoffrey P. Allman

  Name: Geoffrey P. Allman   Title:   Treasurer

 



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

TECHALLOY, INC. By  

/s/ Jennifer I. Ansberry

  Name: Jennifer I. Ansberry   Title:   Secretary WAYNE TRAIL TECHNOLOGIES, INC.
By  

/s/ Geoffrey P. Allman

  Name: Geoffrey P. Allman   Title:   Treasurer

 



--------------------------------------------------------------------------------

Lincoln Electric Holdings, Inc.    Uncommitted Master Shelf Facility

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.) By  

/s/ Michael Tiberii

  Name: Michael Tiberii   Title:   Managing Director

 



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“2015 Note Agreement” means that certain Note Purchase Agreement dated as of
April 1, 2015 among the Obligors and the purchasers party thereto, as amended to
date, including any renewals, extensions, further amendments, supplements,
restatements, replacements or refinancing thereof.

“2016 Note Agreement” means that certain Note Purchase Agreement dated as of
October 20, 2016 among the Obligors and the purchasers party thereto, as amended
to date, including any renewals, extensions, further amendments, supplements,
restatements, replacements or refinancing thereof.

“Acceptance Day” is defined in Section 2.2.

“Accepted Note” is defined in Section 2.2.

“Additional Obligor” is defined in Section 9.7.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of an Obligor.

“Agreement” means this Uncommitted Master Note Facility, including all Schedules
and Exhibits attached to this Agreement and all Supplements executed in
connection herewith, as the same may be amended, restated, supplemented, or
otherwise modified from time to time.

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Blocked Person” is defined in Section 5.16(a).

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Cleveland, Ohio are required or
authorized to be closed.

SCHEDULE A

(to Uncommitted Master Note Facility)



--------------------------------------------------------------------------------

“Cancellation Date” shall be either (i) the date of any notification of
cancellation of the closing of the purchase and sale of any Accepted Notes as
provided in Section 3.2 or (ii) if the closing of the purchase and sale of any
Accepted Note is not consummated on or prior to the last day of the Issuance
Period, the last day of the Issuance Period.

“Capitalized Leases” means, in respect of any Person, any lease of property
imposing obligations on such Person, as lessee of such property, which are
required in accordance with GAAP to be capitalized on a balance sheet of such
Person.

“Change of Control” means and includes any of the following:

(i)    during any period of twelve (12) consecutive calendar months, individuals
who at the beginning of such period constituted the Company’s Board of Directors
(together with any new directors (x) whose election by the Company’s Board of
Directors was, or (y) whose nomination for election by the Company’s
shareholders was (prior to the date of the proxy or consent solicitation
relating to such nomination), approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved), shall cease for any reason to constitute a majority of the directors
then in office;

(ii)    any person or group (as such term is defined in section 13(d)(3) of the
1934 Act) shall acquire, directly or indirectly, beneficial ownership (within
the meaning of Rule 13d-3 and 13d-5 of the 1934 Act) of more than 50%, on a
fully diluted basis, of the economic or voting interest in the Company’s capital
stock;

(iii)    the shareholders of the Company approve a merger or consolidation of
such with any other person, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted or exchanged for voting securities of the surviving or resulting
entity) more than 50% of the combined voting power of the voting securities of
the Company or such surviving or resulting entity outstanding after such merger
or consolidation;

(iv)    the shareholders of the Company approve a plan of complete liquidation
of the Company or an agreement or agreements for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and/or

(v)    the Company ceases to own one hundred percent (100%) of the issued and
outstanding capital stock of an Obligor, other than the Company, except as a
result of a transaction expressly permitted in Section 10.2.

“CISADA” is defined in Section 5.16(a).

“Closing” is defined in Section 3.

“Closing Date” is defined in Section 3.

 

A-2



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” means Lincoln Electric Holdings, Inc., an Ohio corporation or any
successor that becomes such in the manner prescribed in Section 10.2.

“Confidential Information” is defined in Section 20.

“Consolidated” means the Company and its Subsidiaries, taken as a whole in
accordance with GAAP.

“Consolidated Fixed Charges” means, with respect to any period, the sum of
(a) Consolidated Interest Expense for such period and (b) Consolidated Lease
Rentals for such period.

“Consolidated Income Available for Fixed Charges” means, with respect to any
period, Consolidated Net Income for such period, plus, without duplication, all
amounts deducted in the computation thereof on account of (a) Consolidated Fixed
Charges and (b) Taxes imposed on or measured by income or excess profits.

“Consolidated Interest Expense” means, for any period, Interest Expense of the
Company and its Subsidiaries on a Consolidated basis.

“Consolidated Lease Rentals” means, with respect to any period, the sum of the
rental and other obligations required to be paid during such period by the
Company and its Subsidiaries as lessee under all leases of real or personal
property (other than Capitalized Leases), on a Consolidated basis, excluding any
amount required to be paid by the lessee (whether or not therein designated as
rental or additional rental) on account of maintenance and repairs, insurance,
Taxes, assessments, water rates and similar charges, provided that, if at the
date of determination, any such rental or other obligations (or portion thereof)
are contingent or not otherwise definitely determinable by the terms of the
related lease, the amount of such obligations (or such portion thereof)
(i) shall be assumed to be equal to the amount of such obligations for the
period of 12 consecutive calendar months immediately preceding the date of
determination or (ii) if the related lease was not in effect during such
preceding 12-month period, shall be the amount estimated by a responsible
officer of the Company on a reasonable basis and in good faith.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries for such period, on a Consolidated
basis, as determined in accordance with GAAP, after eliminating all offsetting
debits and credits between the Company and its Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of the Company and its Subsidiaries in accordance with
GAAP, provided that there shall be excluded:

(a)    the income (or loss) of any Person (other than a Subsidiary) in which the
Company or any Subsidiary has an ownership interest, except to the extent that
any such

 

A-3



--------------------------------------------------------------------------------

income has been actually received by the Company or such Subsidiary in the form
of cash dividends or similar cash distributions,

(b)    the undistributed earnings of any Subsidiary to the extent that, to the
best of the knowledge of the Company, the declaration or payment of dividends or
similar distributions by such Subsidiary is (i) not at the time permitted by the
terms of its charter or any agreement, instrument, judgment, decree, order, or
law applicable to such Subsidiary, or (ii) otherwise unavailable for payment,

(c)    any aggregate net gain (but not any aggregate net loss) during such
period arising from the sale, conversion, exchange or other disposition of
investments or capital assets (such term to include, without limitation, the
following, whether or not current: all fixed assets, whether tangible or
intangible, and all inventory sold in conjunction with the disposition of fixed
assets), and any Taxes on such net gain (or net loss),

(d)    any non-cash gains or losses resulting from any write-up or reappraisal
of any assets, including, without limitation, goodwill of such Person as well as
goodwill impairments and losses traced to the write-off of goodwill associated
with the sale or other disposition of a business by such Person,

(e)    any net gain from the collection of the proceeds of life insurance
policies,

(f)    any gain arising from the acquisition of any security (as defined in the
Securities Act of 1933), or the extinguishment, under GAAP, of any Indebtedness,
of the Company or any Subsidiary,

(g)    any deferred or other credit representing the excess of equity in any
Subsidiary at the date of acquisition over the cost of the investment in such
Subsidiary, and

(h)    any non-cash charges related to the implementation by the Company and its
Subsidiaries of FASB Statement 142.

“Consolidated Net Worth” means, at any time,

(a)    the sum (adjusted for any non-cash charges related to the implementation
by the Company and its Subsidiaries of FASB Statement 142) of (i) the par value
(or value stated on the books of the corporation) of the capital stock (but
excluding treasury stock and capital stock subscribed and unissued) of the
Company and its Subsidiaries, plus (ii) the amount of the paid-in capital and
retained earnings of the Company and its Subsidiaries, in each case as such
amounts would be shown on a Consolidated balance sheet of the Company and its
Subsidiaries as of such time prepared in accordance with GAAP, minus

(b)    to the extent included in clause (a), all amounts properly attributable
to minority interests, if any, in the stock and surplus of Subsidiaries.

 

A-4



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Company and its Subsidiaries, determined on a
Consolidated basis.

“Controlled Entity” means (i) any of the Subsidiaries of any Obligor and any of
their or such Obligor’s respective Controlled Affiliates and (ii) if such
Obligor has a parent company, such parent company and its Controlled Affiliates.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest that is the greater of (i) 2.0% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.0% over the rate of interest publicly announced by Bank of
America, N.A. in New York, New York as its “base” or “prime” rate.

“Delayed Delivery Fee” shall be the fee payable by the Obligors in the case of
any delayed or cancelled Accepted Notes, calculated as the product of (1) the
coupon rate of such Accepted Note, (2) the principal amount of such Accepted
Note, and (3) a fraction the numerator of which is equal to the number of actual
days elapsed from and including the original Closing Date for such Accepted Note
to but excluding the Rescheduled Closing Date or the Cancellation Date, as
applicable, and the denominator of which is 360.

“Disclosure Documents” is defined in Section 5.3.

“Distribution” means any payment made, liability incurred and other
consideration (other than any stock dividend, or stock split or similar
distributions payable only in capital stock of an Obligor) given (i) for the
purchase, acquisition, redemption or retirement of any capital stock of an
Obligor or (ii) as a dividend, return of capital or other distribution of any
kind in respect of the capital stock of an Obligor outstanding at any time.

“EBITDA” means, for any period, the sum of the amounts of (i) Consolidated Net
Income, (ii) Consolidated Interest Expense for such period, (iii) depreciation
for such period on a Consolidated basis, as determined in accordance with GAAP,
(iv) amortization for such period on a Consolidated basis, as determined in
accordance with GAAP, and (v) all provisions for any Taxes imposed on or
measured by income or excess profits made by the Company and its Subsidiaries
during such period, in each case, for clauses (ii) through (v), inclusive, to
the extent expensed or deducted in computing Consolidated Net Income and without
duplication.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises,

 

A-5



--------------------------------------------------------------------------------

licenses, agreements or governmental restrictions relating to pollution and the
protection of the environment or the release of any materials into the
environment, including but not limited to those related to Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with any Obligor under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Execution Date” is defined in Section 3.

“Fixed Charges Coverage Ratio” means, at any time, the ratio of (a) Consolidated
Income Available for Fixed Charges for the period of four consecutive fiscal
quarters ending as of the most recent fiscal quarter ended prior to such time to
(b) Consolidated Fixed Charges for such period.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“Funded Debt” means (a) Indebtedness, other than Indebtedness of the types
described in clause (ix), (x), (xii) and (xiii) of the definition of such term,
below, and (b) all guaranty obligations of such Person in respect of any
Indebtedness of the type described in clause (a) of this definition.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time; it being understood and agreed that
determinations in accordance with GAAP for purposes of Section 10, including
defined terms as used therein, are subject (to the extent provided therein) to
Section 22.2. If at any time the SEC permits or requires U.S.-domiciled
companies subject to the reporting requirements of the Exchange Act to use, in
whole or in part, IFRS in lieu of GAAP for financial reporting purposes, the
Company may elect by written notice to the holders to so use IFRS (or, to the
extent permitted by the SEC and consistent with pronouncements of the Financial
Accounting Standards Board and the International Accounting Standards Board,
portions thereof from time to time) in lieu of GAAP and, upon any such notice,
references herein to GAAP shall thereafter be construed to mean (a) for periods
beginning on and after the date specified in such notice, IFRS (or, if
applicable, such portions) as in effect from time to time and (b) for prior
periods, GAAP as defined in the first sentence of this definition (and as
theretofore modified pursuant to this sentence), in each case subject to
Section 22.2.

“Global” is defined in the first paragraph of this Agreement.

 

A-6



--------------------------------------------------------------------------------

“Governmental Authority” means

(a)    the government of

(i)    the United States of America or any state or other political subdivision
thereof, or

(ii)    any other jurisdiction in which any Obligor or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of any Obligor or any Subsidiary, or

(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guarantor” means the obligor under any Guaranty.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;

(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

 

A-7



--------------------------------------------------------------------------------

“Harris” is defined in the first paragraph of this Agreement.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“Hedge Reimbursement Cost” shall be the greater of (a) zero and (b) the product
of (1) the principal amount of such Accepted Note, (2) the duration of such
Accepted Note on the date a Rate Lock Letter is executed with respect to such
Accepted Note and (3) the difference, expressed as a decimal, obtained from
subtracting the ICUR rate on the Cancellation Date from the ICUR rate on the
date a Rate Lock Letter was executed with respect to such Accepted Note.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Incremental Interest” is defined in Section 1.4.

“IFRS” means the International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such Board, or the SEC, as the case may
be), as in effect from time to time.

“INHAM Exemption” is defined in Section 6.2(e).

“Indebtedness” means, with respect to any Person, without duplication, (i) all
indebtedness for money borrowed of such Person; (ii) all bonds, notes,
debentures and similar debt securities of such Person; (iii) the deferred
purchase price of capital assets or services which in accordance with GAAP would
be shown on the liability side of the balance sheet of such Person; (iv) the
amounts drawn under all letters of credit issued for the account of such Person
(other than commercial or trade letters of credit issued in connection with
customer or supplier relationships in the ordinary course of business) and,
without duplication, all drafts drawn thereunder; (v) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
(vi) all Indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such Indebtedness has been assumed;
(vii) all Capitalized Lease obligations of such Person and all Indebtedness of
such Person secured by purchase money Liens; (viii) the present value,
determined on the basis of the implicit interest rate, of all basic rental
obligations under all “synthetic” leases (i.e., leases accounted for by the
lessee as operating leases under which the lessee is the “owner” of the leased
property for Federal income Tax purposes); (ix) all obligations

 

A-8



--------------------------------------------------------------------------------

of such Person to pay a specified purchase price for goods or services whether
or not delivered or accepted, i.e., take-or-pay and similar obligations; (x) all
net obligations of such Person under any so-called “hedge,” “swap,” “collar,”
“cap” or similar interest rate or currency fluctuation protection agreements;
(xi) the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), including, without
limitation, in connection with a Qualifying Securitization Transaction, other
than in any such case any thereof sold solely for purposes of collection of
delinquent accounts; (xii) the stated value, or liquidation value if higher, of
all redeemable stock (or other equity interest) of such Person; and (xiii) all
guaranty obligations of such Person; provided that (a) neither trade payables
nor other similar accrued expenses, in each case arising in the ordinary course
of business, unless evidenced by a note, shall constitute Indebtedness; and
(b) the Indebtedness of any Person shall in any event include (without
duplication) the Indebtedness of any other entity (including any general
partnership in which such Person is a general partner) to the extent such Person
is liable thereon as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide expressly that such Person is not liable thereon.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 2% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Interest Expense” means, for any fiscal period, all expense of the Company or
any of its Subsidiaries for such fiscal period classified as interest expense
for such period, including capitalized interest and interest under “synthetic”
leases, in accordance with GAAP.

“International” is defined in the first paragraph of this Agreement.

“Investor Presentation” is defined in Section 5.3.

“Issuance Period” is defined in Section 1.2(b).

“John Hancock” is defined in the first paragraph of this Agreement.

“John Hancock Affiliate” means (a) any corporation or other entity controlling,
controlled by, or under common control with, John Hancock or (b) any managed
account, investment fund or client account which is managed by John Hancock or
an John Hancock Affiliate described in clause (a) of this definition. For
purposes of this definition, the terms “control,” “controlling” and “controlled”
means the ownership, directly or through subsidiaries, of a majority of a
corporation’s or other entity’s voting stock or equivalent voting securities or
interests.

Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured

 

A-9



--------------------------------------------------------------------------------

party to or of such Person under any conditional sale or other title retention
agreement or Capital Lease, upon or with respect to any property or asset of
such Person.

“Lincoln” is defined in the first paragraph of this Agreement.

“Lincoln Party” means any of the Obligors or any other direct or indirect
Subsidiary of any of them from time to time, collectively, the “Lincoln
Parties.”

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of an Obligor and its Subsidiaries
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of an Obligor and its
Subsidiaries taken as a whole, (b) the ability of an Obligor to perform its
obligations under this Agreement and the Notes, (c) the ability of any Guarantor
to perform its obligations under any Guaranty guaranteeing the obligations of
the Obligors under the Notes and this Agreement, or (d) the validity or
enforceability of this Agreement, the Notes or any such Guaranty.

“Material Credit Facility” means, as to the Obligors and their Subsidiaries,

(a)    the Amended and Restated Credit Agreement dated as of June 30, 2017, by
and among the Company, the Subsidiaries of the Company party thereto, KeyBank
National Association, in its capacities as letter of credit issuer and
administrative agent for the lenders, and the financial institutions party
thereto as lenders, as amended to date, including any renewals, extensions,
further amendments, supplements, restatements, replacements or refinancing
thereof;

(b)    any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of Closing by any Obligor or any
Subsidiary, or in respect of which any Obligor or any Subsidiary is an obligor
or otherwise provides a guarantee or other credit support (“Credit Facility”),
in a principal amount outstanding or available for borrowing equal to or greater
than $50,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency); and if no Credit Facility or Credit
Facilities equal or exceed such amounts, then any Credit Facility in a principal
amount outstanding or available for borrowing equal to or greater than
$5,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency) shall be deemed to be a Material Credit
Facility; and

(c)    the 2015 Note Agreement, the 2016 Note Agreement, each Shelf Facility,
and any private placement document pursuant to which any Obligor has issued or
can issue senior notes, either now existing or existing in the future.

 

A-10



--------------------------------------------------------------------------------

“Maturity Date” is defined in the first paragraph of each Note.

“Maximum Aggregate Shelf Amount” is defined in Section 1.2(c).

“Maximum Facility Amount” is defined in Section 1.2(c).

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Notes” is defined in Section 1.1.

“Obligor” and “Obligors” is defined in the first paragraph of this Agreement.

“Obligations” is defined in Section 22.8(b).

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company or any other Obligor whose responsibilities
extend to the subject matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Purchase Money Security Interest” means any Lien which is created or
assumed in purchasing, constructing or improving any real or personal property
(other than inventory) in the ordinary course of business, or to which any such
property is subject when so purchased, including, without limitation,
Capitalized Leases, provided, that (i) such Lien shall be confined to the
aforesaid property, (ii) the Indebtedness secured thereby does not exceed the
total cost of the purchase, construction or improvement, and (iii) any
refinancing of such indebtedness does not increase the amount of indebtedness
owing as of the date of such refinancing.

“Person” means an individual, sole proprietorship, partnership, joint venture,
corporation, limited liability company, association, institution, estate, trust,
unincorporated organization, business entity or Governmental Authority.

 

A-11



--------------------------------------------------------------------------------

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by any Obligor or
any ERISA Affiliate or with respect to which any Obligor or any ERISA Affiliate
may have any liability.

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries (including
all Guaranties of Indebtedness but excluding (w) Indebtedness owing to the
Company or any other Subsidiary, (x) Indebtedness outstanding at the time such
Person became a Subsidiary, provided that such Indebtedness shall have not been
incurred in contemplation of such person becoming a Subsidiary, (y) Indebtedness
of the Obligors and (z) all Indebtedness of Guarantors guaranteeing the
obligations of the Obligors under the Notes and this Agreement), and (ii) all
Indebtedness of any Obligor and its Subsidiaries secured by Liens other than
Indebtedness secured by Liens permitted by clauses (i) through (xiii),
inclusive, of Section 10.6.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Proposed Prepayment Date” is defined in Section 8.7(b).

“PTE” is defined in Section 6.2(a).

“Purchaser” or “Purchasers” means John Hancock and each of the John Hancock
Affiliates that has executed and delivered this Agreement to the Obligors and
such Purchaser’s successors and assigns (so long as any such assignment complies
with Section 13.2), provided, however, that any Purchaser of a Note that ceases
to be the registered holder or a beneficial owner (through a nominee) of such
Note as the result of a transfer thereof pursuant to Section 13.2 shall cease to
be included within the meaning of “Purchaser” of such Note for the purposes of
this Agreement upon such transfer.

“Qualified Acquisition” means any acquisition of either or both the capital
stock or assets of any Person or Persons (or any portion thereof), or the last
to occur of a series of such acquisitions consummated within a period of six
consecutive months, if the aggregate amount of Indebtedness incurred by one or
more of the Company and its Subsidiaries to finance the purchase price of, or
assumed by one or more of them in connection with the acquisition of, such stock
and property is at least $100,000,000.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

 

A-12



--------------------------------------------------------------------------------

“Qualifying Securitization Transaction” shall mean a bona fide securitization
transaction effected under terms and conditions customary in the capital markets
and consisting of sales of Trade Receivables by a Lincoln Party to a Special
Purpose Company which in turn either sells or pledges such Trade Receivables (or
undivided interests therein) to a commercial paper conduit or other financing
source (whether with or without recourse to the Special Purpose Company), and as
to which each of the following conditions shall be satisfied: (i) such sales to
the Special Purpose Company are not accounted for under GAAP as secured loans,
(ii) such transactions are, in the good faith opinion of a responsible officer
of the Company, for fair value and in the best interests of such Lincoln Party,
and (iii) recourse to any Lincoln Party in connection with any such sale of
Trade Receivables is limited to repurchase, substitution or indemnification
obligations customarily provided for in asset securitization transactions and
arising from breaches of representations or warranties made by any Lincoln Party
in connection with such sale.

“QPAM Exemption” is defined in Section 6.2(d).

“Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the net proceeds being so applied to the
prepayment of Senior Indebtedness in accordance with Section 10.3(2), multiplied
by (y) a fraction, the numerator of which is the aggregate principal amount of
Senior Indebtedness of any Obligor and its Subsidiaries being prepaid pursuant
to Section 10.3(2) and the denominator is the aggregate principal amount of
Senior Indebtedness of such Obligor and its Subsidiaries.

“Rate Lock Letter” is defined in Section 2.2.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means, at any time, (i) prior to the first Closing to occur
hereunder, John Hancock and (ii) from and after the first Closing, the holders
of at least 51% in principal amount of all Notes at the time outstanding,
exclusive of Notes then owned by any Obligor or any of its Affiliates.

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company or any other Obligor with responsibility for the administration
of the relevant portion of this Agreement.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

A-13



--------------------------------------------------------------------------------

“Shelf Facility” and “Shelf Facilities” shall mean the following, in each case
including any renewals, extensions, further amendments, supplements,
restatements, replacements or refinancing thereof:

(i)    that certain Uncommitted Master Note Facility dated as of November 27,
2018 among the Obligors, MetLife Investment Advisors, LLC and the other MetLife
Investment Advisors, LLC Affiliates that become a party thereto;

(ii)    that certain Uncommitted Master Note Facility dated as of November 27,
2018 among the Obligors, Voya Retirement Insurance and Annuity Company and the
other Voya Retirement Insurance and Annuity Company Affiliates that become a
party thereto;

(iii)    that certain Uncommitted Master Note Facility dated as of November 27,
2018 among the Obligors, State Farm Life Insurance Company and the other State
Farm Life Insurance Company Affiliates that become a party thereto;

(iv)    that certain Uncommitted Master Note Facility dated as of November 27,
2018 among the Obligors, AIG Asset Management (U.S.), LLC and the other AIG
Asset Management (U.S.), LLC Affiliates that become a party thereto;

(v)    that certain Uncommitted Master Note Facility dated as of November 27,
2018 among the Obligors, Thrivent Financial for Lutherans and the other Thrivent
Financial for Lutherans Affiliates that become a party thereto; and

(vi)    that certain Uncommitted Master Note Facility dated as of November 27,
2018 among the Obligors, Allianz Life Insurance Company of North America and the
other Allianz Life Insurance Company of North America Affiliates that become a
party thereto.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Senior Indebtedness” means with respect to any Person, as of the date of any
determination thereof, all Indebtedness of such Person other than Subordinated
Debt.

“Series” means any series of Notes issued pursuant to this Agreement.

“Shelf Notes” means the notes issued under each Shelf Facility.

“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the SEC as in effect on the date of this Agreement) of any
Obligor.

“Source” is defined in Section 6.2.

“Special Purpose Company” shall mean any Person created in connection with a
Qualifying Securitization Transaction, provided, that any Special Purpose
Company shall not own

 

A-14



--------------------------------------------------------------------------------

any property or conduct any activities other than those properties and
activities which are reasonably required to be owned and conducted in connection
with the involvement of such Person in Qualifying Securitization Transactions.

“Subordinated Debt” means with respect to any Person, all unsecured Indebtedness
of such Person which shall contain or have applicable thereto subordination
provisions providing for the subordination thereof to other Indebtedness of such
Person (including without limitation, with respect to any Obligor, the
obligations of such Obligor under this Agreement or the Notes).

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Substantial Part” is defined in Section 10.3.

“Substitute Purchaser” is defined in Section 21.

“Supplement” is defined in Section 1.2

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including interest, penalties and additions to tax with respect thereto.

“Techalloy” is defined in the first paragraph of this Agreement.

“Total Funded Debt” shall mean, as at the date of any determination, and on a
Consolidated basis, the principal amount of any and all outstanding Funded Debt
of the Company and its Subsidiaries at such date, including, without limitation,
the outstanding obligations of the Obligors under this Agreement and the Notes
at such date and any other obligations of the Obligors to the holders at such
date.

“Total Leverage Ratio” shall mean, as of the end of any fiscal quarter, the
ratio of (i) Total Funded Debt outstanding on such fiscal quarter end to
(ii) Trailing EBITDA as of such fiscal quarter end.

“Trade Receivables” shall mean indebtedness and other obligations owed to the
Company or any other Lincoln Party, whether constituting accounts, chattel
paper, instruments or general

 

A-15



--------------------------------------------------------------------------------

intangibles, arising in connection with the sale of goods and services by the
Company or such Lincoln Party to commercial customers, including, without
limitation, the obligation to pay any finance charges with respect thereto, and
agreements relating thereto, collateral securing the foregoing, books and
records relating thereto and all proceeds thereof.

“Trailing EBITDA” shall mean, as of the end of any fiscal quarter, EBITDA for
such fiscal quarter, plus EBITDA for the three (3) immediately preceding fiscal
quarters.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions” is defined in Section 5.16(a).

“Wayne” is defined in the first paragraph of this Agreement.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of any Obligor and such Obligor’s other
Wholly-Owned Subsidiaries at such time.

 

A-16



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE COMPANY

Matters To Be Covered in

Opinion of Special Counsel to the Company

1.    Each of the Company and its Subsidiaries being duly incorporated, validly
existing and in good standing and having requisite corporate power and authority
to issue and sell the Notes and to execute and deliver the documents.

2.    Each of the Company and its Significant Subsidiaries being duly qualified
and in good standing as a foreign corporation in appropriate jurisdictions.

3.    Due authorization and execution of the documents and such documents being
legal, valid, binding and enforceable.

4.    No conflicts with charter documents, laws or other agreements.

5.    All consents required to issue and sell the Notes and to execute and
deliver the documents having been obtained.

6.    No litigation questioning validity of documents.

7.    The Notes not requiring registration under the Securities Act of 1933, as
amended; no need to qualify an indenture under the Trust Indenture Act of 1939,
as amended.

8.    No violation of Regulations T, U or X of the Federal Reserve Board.

9.    Company not an “investment company”, or a company “controlled” by an
“investment company”, under the Investment Company Act of 1940, as amended.

SCHEDULE 4.4(a)

(to Uncommitted Master Note Facility)

 



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS

To be provided to the Purchasers only.

SCHEDULE 4.4(b)

(to Uncommitted Master Note Facility)



--------------------------------------------------------------------------------

DISCLOSURE MATERIALS

 

  •  

Lincoln Electric Holdings, Inc. Form 10-K for fiscal year ended December 31,
2017.

 

  •  

Lincoln Electric Holdings, Inc. Form 10-Q for the quarterly periods ended
March 31, 2018, June 30, 2018 and September 30, 2018.

SCHEDULE 5.3

(to Uncommitted Master Note Facility)



--------------------------------------------------------------------------------

SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK

 

Entity Name

  

Jurisdiction of Organization

  

Owner Name

  

Type of Interest Owned

  

Percent

Owned

  A. B. Arriendos S.A.    Santiago    Third Party    Nominative Shares     
0.010000   A. B. Arriendos S.A.    Santiago    Inversiones LyL S.A.   
Nominative Shares      99.980000   A. B. Arriendos S.A.    Santiago    Lincoln
Electric Holdings, Inc.    Nominative Shares      0.010000   Air Liquide Welding
Middle East FZE    Dubai    Lincoln Electric France S.A.S.    Shares     
100.000000   Arc Products, Inc.    Delaware    Lincoln Electric Holdings, Inc.
   Common Shares      100.000000   Burlington Automation Corporation    Ontario
   Lincoln Canada Holdings ULC    Common Shares      100.000000   Comptoir
Lyonnais De Soudage    France    Lincoln Electric France S.A.S.    Shares     
100.000000   Ductil S.A.    Romania    Lincoln Electric France S.A.S.    Shares
     1.977935   Ductil S.A.    Romania    Lincoln Electric Italia S.r.l.   
Shares      98.021133   Ductil S.A.    Romania    Lincoln Electric Slovakia
s.r.o.    Shares      0.000932   Easom Automation Systems, Inc.    Delaware   
Lincoln Electric Holdings, Inc.    Common Stock      100.000000  
Europaische Holding Intercito GmbH    Niederhasli    Lincoln Electric France
S.A.S.    Shares      100.000000   Hangzhou SAF Oerlikon Welding & Cutting Co.,
LTD. (China)    Hangzhou City    Lincoln Electric France S.A.S.   
Percentage Ownership Interest      100.000000   Harris Calorific GmbH   
Heimertingen    Lincoln Electric International Holdings GMBH    Shares     
100.000000   Harris Calorific International Sp. z o.o.    Poland    Lincoln
Electric Luxembourg S.àr.l.    Shares      100.000000   Harris Calorific S.r.l.
   Bologna    Lincoln Electric Italia S.r.l.    Quotas      100.000000   Harris
Euro, S.L.U.    Spain    Harris-Euro Corp.    Percentage Ownership Interest     
100.000000  

SCHEDULE 5.4

(to Uncommitted Master Note Facility)



--------------------------------------------------------------------------------

Harris-Euro Corp.    Ohio    Lincoln Electric Holdings, Inc.    Common Shares   
  100.000000   Inversiones LyL S.A.    Santiago    Third Party    Nominative
Shares      50.000000   Inversiones LyL S.A.    Santiago   
Lincoln Electric International Holding Company    Nominative Shares     
50.000000   ISAF Drahtwerk GMBH    Germany    Lincoln Electric Italia S.r.l.   
Shares      100.000000   J. W. Harris Co., Inc.    Ohio    Lincoln Electric
Holdings, Inc.    Class A Common Shares      100.000000   J. W. Harris Co., Inc.
   Ohio    Lincoln Electric Holdings, Inc.    Class B Common Shares     
100.000000   Jinzhou ZhengTai Metal Industry Co., Ltd.    Jinzhou City, Liaoning
Province    Tenwell Development Pte. Ltd.    Percentage Ownership Interest     
100.000000   Kaliburn, Inc.    South Carolina    Lincoln Electric Holdings, Inc.
   Shares      100.000000   Kaynak Teknigi Sanayi ve Ticaret A.S.    Turkey   
Third Party    Class B      67.988106   Kaynak Teknigi Sanayi ve Ticaret A.S.   
Turkey    Third Party    Class B      32.011894   Kaynak Teknigi Sanayi ve
Ticaret A.S.    Turkey    Lincoln Electric France S.A.S.    Class A     
100.000000   Kaynak Teknigi Sanayi ve Ticaret A.S.    Turkey    Third Party   
Class C      100.000000   LE Torreon BCS, S. de R.L. de C.V.    Monterrey, Nuevo
Leon    Lincoln Electric Manufactura, S.A. de C.V.    Percentage Ownership
Interest      99.970000   LE Torreon BCS, S. de R.L. de C.V.    Monterrey, Nuevo
Leon    Lincoln Electric Maquinas, S. de R.L. de C.V.    Percentage Ownership
Interest      0.030000   Lincoln Canada Finance ULC    Alberta    Lincoln Canada
Holdings ULC    Common Shares      100.000000   Lincoln Canada Holdings ULC   
Nova Scotia    Lincoln Electric Holdings S.a.r.l.    Common Shares     
100.000000   Lincoln Canada International Holdings LP    Ontario    Lincoln
Canada Holdings ULC    Percentage Ownership Interest      99.004000   Lincoln
Canada International Holdings LP    Ontario    Lincoln Electric Company of
Canada GP Limited    Percentage Ownership Interest      0.996000   Lincoln
Electric (Jinzhou) Welding Materials Co., Ltd.    Jinzhou City, Liaoning
Province    Tenwell Development Pte. Ltd.    Percentage Ownership Interest     
100.000000  

 

5.4-2



--------------------------------------------------------------------------------

Lincoln Electric (Tangshan) Welding Materials Co., Ltd.    Tangshan    Tenwell
Development Pte. Ltd.    Percentage Ownership Interest      100.000000   Lincoln
Electric (Thailand) Ltd.    Bangkok    Europaische Holding Intercito GmbH   
Shares      0.000244   Lincoln Electric (Thailand) Ltd.    Bangkok    Lincoln
Electric France S.A.S.    Shares      99.999756   Lincoln Electric (U.K.) Ltd.
   England    Lincoln Electric UK Holdings Limited    Ordinary Shares     
100.000000   Lincoln Electric (U.K.) Ltd.    England    Lincoln Electric UK
Holdings Limited    Redeemable Preference Shares      100.000000   Lincoln
Electric Belgium S.A.    Belgium    Lincoln Electric France S.A.S.    Shares   
  99.991880   Lincoln Electric Belgium S.A.    Belgium    Lincoln Smitweld B.V.
   Shares      0.008120   Lincoln Electric Bester Sp. Zo.o.    Poland    Lincoln
Electric Luxembourg S.àr.l.    Percentage Ownership Interest      100.000000  
Lincoln Electric Company (India) Private Limited    India    Lincoln Electric
Cyprus Holdings LLC    Shares      0.055986   Lincoln Electric Company (India)
Private Limited    India    Lincoln Electric Cyprus Limited    Shares     
99.944014   Lincoln Electric Company of Canada GP Limited    Ontario    Lincoln
Canada Holdings ULC    Common Shares      100.000000   Lincoln Electric Company
of Canada LP    Ontario    Lincoln Canada International Holdings LP   
Percentage Ownership Interest      99.999000   Lincoln Electric Company of
Canada LP    Ontario    Lincoln Electric Company of Canada GP Limited   
Percentage Ownership Interest      0.001000   Lincoln Electric Cutting Systems,
Inc.    Delaware    Lincoln Electric Holdings, Inc.    Common Shares     
100.000000   Lincoln Electric Cyprus Holdings LLC    Delaware    Lincoln
Electric Cyprus Limited    Common Shares      100.000000   Lincoln Electric
Cyprus Limited    Nicosia    Lincoln Electric International Holding Company   
Ordinary Shares      100.000000   Lincoln Electric CZ s.r.o.    Czech Republic
   Lincoln Electric France S.A.S.    Percentage Ownership Interest     
100.000000   Lincoln Electric do Brasil Indústria e Comércio Ltda.    São Paulo
   Lincoln Electric International Holding Company    Quotas      0.006045  
Lincoln Electric do Brasil Indústria e Comércio Ltda.    São Paulo    Lincoln
Electric Luxembourg S.àr.l.    Quotas      99.495496  

 

5.4-3



--------------------------------------------------------------------------------

Lincoln Electric do Brasil Indústria e Comércio Ltda.    São Paulo    Wolf
Robotics, LLC    Quotas      0.498459   Lincoln Electric Dutch Holdings B.V.   
The Netherlands    Lincoln Electric International Holding Company    Shares     
100.000000   Lincoln Electric Europe B.V.    Nijmegen    Lincoln Electric Dutch
Holdings B.V.    Shares      100.000000   Lincoln Electric Europe, S.L.   
Barcelona    Lincoln Electric Iberia, S.L.    Shares      100.000000   Lincoln
Electric Finance LP    Cardiff    Lincoln Electric Luxembourg S.àr.l.   
Percentage Ownership Interest      99.000000   Lincoln Electric Finance LP   
Cardiff    Lincoln Maquinas Holdings LLC    Percentage Ownership Interest     
1.000000   Lincoln Electric France S.A.S.    Rouen    Lincoln Electric Europe
B.V.    Shares      66.153846   Lincoln Electric France S.A.S.    Rouen   
Lincoln Electric Luxembourg S.àr.l.    Shares      33.846154   Lincoln Electric
Henan Investment Holdings LLC    Delaware    Lincoln Electric International
Holding Company    Common Shares      100.000000   Lincoln Electric Holdings
S.a.r.l.    Grand-Duchy of Luxembourg    Lincoln Electric North America, Inc.   
Common Shares      100.000000   Lincoln Electric Iberia, S.L.    Spain   
Lincoln Electric Europe B.V.    Class A      12.990194   Lincoln Electric
Iberia, S.L.    Spain    Lincoln Electric International Holding Company   
Class A      87.009806   Lincoln Electric Iberia, S.L.    Spain    Lincoln
Electric International Holding Company    Class B      100.000000   Lincoln
Electric International Holding Company    Delaware    Lincoln Electric Holdings,
Inc.    Common Stock      100.000000   Lincoln Electric International Holdings
GMBH    Germany    Lincoln Electric Iberia, S.L.    Percentage Ownership
Interest      100.000000   Lincoln Electric Italia S.r.l.    Genoa    Lincoln
Electric France S.A.S.    Capital Stock      68.953741   Lincoln Electric Italia
S.r.l.    Genoa    Lincoln Electric Luxembourg S.àr.l.    Capital Stock     
31.046259   Lincoln Electric Japan K.K.    Japan    The Lincoln Electric Company
(Asia Pacific) Pte. Ltd.    Common Shares      100.000000   Lincoln Electric
Luxembourg Holdings S.a.r.l.    Grand-Duchy of Luxembourg    Lincoln Electric
Holdings S.a.r.l.    Ordinary Shares      100.000000  

 

5.4-4



--------------------------------------------------------------------------------

Lincoln Electric Luxembourg Holdings S.a.r.l.    Grand-Duchy of Luxembourg   
Lincoln Electric North America, Inc.    Preferred Stock      100.000000  
Lincoln Electric Luxembourg S.àr.l.    Grand-Duchy of Luxembourg    Lincoln
Electric France S.A.S.    Shares      100.000000   Lincoln Electric Luxembourg
S.àr.l.    Grand-Duchy of Luxembourg    Lincoln Electric Luxembourg Holdings
S.a.r.l.    Class B shares      100.000000   Lincoln Electric Management
(Shanghai) CO., Ltd.    Shanghai    The Lincoln Electric Company (Asia Pacific)
Pte. Ltd.    Percentage Ownership Interest      100.000000   Lincoln Electric
Manufactura, S.A. de C.V.    Mexico    Lincoln Electric International Holding
Company    Series B Fixed Capital      0.004000   Lincoln Electric Manufactura,
S.A. de C.V.    Mexico    Lincoln Mexico Holdings LLC    Series B Fixed Capital
     99.992000   Lincoln Electric Manufactura, S.A. de C.V.    Mexico    Lincoln
Mexico Holdings LLC    Series B-1 Variable Capital      100.000000   Lincoln
Electric Manufactura, S.A. de C.V.    Mexico    The Lincoln Electric Company   
Series B Fixed Capital      0.004000   Lincoln Electric Maquinas, S. de R.L. de
C.V.    Mexico City    Lincoln Electric Luxembourg S.àr.l.    Percentage
Ownership Interest      99.989314   Lincoln Electric Maquinas, S. de R.L. de
C.V.    Mexico City    Lincoln Maquinas Holdings LLC    Percentage Ownership
Interest      0.010685   Lincoln Electric Mexicana, S.A. de C.V.    Mexico City
   Lincoln Mexico Holdings LLC    Series B Fixed Capital      99.999800  
Lincoln Electric Mexicana, S.A. de C.V.    Mexico City    Lincoln Mexico
Holdings LLC    Series B-1 Variable Capital      100.000000   Lincoln Electric
Mexicana, S.A. de C.V.    Mexico City    The Lincoln Electric Company    Series
B Fixed Capital      0.000200   Lincoln Electric Middle East FZE    Dubai, UAE
   Lincoln Electric Europe B.V.    Common Shares      100.000000   Lincoln
Electric North America, Inc.    Delaware    Lincoln Electric International
Holding Company    Common Stock      100.000000   Lincoln Electric Novo Holdings
LLC    Delaware    Lincoln Electric Europe B.V.    Common Shares      100.000000
  Lincoln Electric Polska sp.zo.o. w likwidacji    Poland    Lincoln Electric
France S.A.S.    Shares      100.000000   Lincoln Electric Portugal, S.A.   
Portugal    Lincoln Electric Novo Holdings LLC    Shares      100.000000  
Lincoln Electric S.A.    Buenos Aires    Lincoln Electric International Holding
Company    Shares      68.816275  

 

5.4-5



--------------------------------------------------------------------------------

Lincoln Electric S.A.    Buenos Aires    The Lincoln Electric Company    Shares
     31.183725   Lincoln Electric Slovakia s.r.o.    Slovak Republic    Lincoln
Electric Italia S.r.l.    Percentage Ownership Interest      100.000000  
Lincoln Electric UK Holdings Limited    England and Wales   
Lincoln Electric Luxembourg S.àr.l.    Ordinary Shares      100.000000   Lincoln
Electric Venezuela, C.A.    Caracas    Lincoln Electric International Holding
Company    Common Shares      100.000000   Lincoln Electric Welding Technology &
Training Center, LLC (The)    Ohio    The Lincoln Electric Company    Percentage
Ownership Interest      100.000000   Lincoln Electric Welding UK Limited   
England    Lincoln Electric France S.A.S.    Ordinary Shares      100.000000  
Lincoln Electric Welding UK Limited    England    Lincoln Electric France S.A.S.
   Redeemable Ordinary Shares      100.000000   Lincoln Global Holdings LLC   
Delaware    Lincoln Electric North America, Inc.    Common Shares     
100.000000   Lincoln Global, Inc.    Delaware    Lincoln Global Holdings LLC   
Common Shares      100.000000   Lincoln Luxembourg Holdings S.a r.l.   
Luxembourg    Lincoln Electric Luxembourg S.àr.l.    Ordinary Shares     
100.000000   Lincoln Maquinas Holdings LLC    Delaware    Lincoln Electric
Luxembourg S.àr.l.    Common Shares      100.000000   Lincoln Mexico Holdings
LLC    Delaware    Lincoln Luxembourg Holdings S.a r.l.    Common Shares     
100.000000   Lincoln Nanjing Holdings LLC    Delaware    Lincoln Electric
International Holding Company    Common Shares      100.000000   Lincoln
Singapore Holdings LLC    Delaware    Lincoln Canada International Holdings LP
   Common Shares      100.000000   Lincoln Smitweld B.V.    The Netherlands   
Lincoln Electric Europe B.V.    Common Shares      100.000000   Lincoln
Soldadura, Lda    Portugal    Lincoln Electric France S.A.S.    Shares     
0.000250   Lincoln Soldadura, Lda    Portugal    Oerlikon Soldadura, S.A.   
Shares      99.999750   Lincoln Soldaduras de Colombia Ltda.    Colombia   
Lincoln Electric Holdings, Inc.    Percentage Ownership Interest      5.000000  
Lincoln Soldaduras de Colombia Ltda.    Colombia    Lincoln Electric
International Holding Company    Percentage Ownership Interest      95.000000  

 

5.4-6



--------------------------------------------------------------------------------

Lincoln Soldaduras de Venezuela, C.A.    Caracas   
Lincoln Electric Dutch Holdings B.V.    Capital Stock      100.000000   Metrode
Products Limited    England and Wales    Lincoln Electric UK Holdings Limited   
Ordinary Shares      100.000000   Mezhgosmetiz - Mtsensk (MGM)    Russian
Federation    MGM Holdings    Percentage Ownership Interest      0.000100  
Mezhgosmetiz - Mtsensk (MGM)    Russian Federation    Torgovyi Dom
“Mezhgosmetiz” (TD-MGM)    Percentage Ownership Interest      99.999900   MGM
Holdings    Russian Federation    Lincoln Electric Dutch Holdings B.V.    Common
Shares      99.500000   MGM Holdings    Russian Federation    Lincoln Electric
International Holding Company    Common Shares      0.500000   Nanjing Xue Song
Welding Material Sales Co., Ltd.    People’s Republic Of China    The Nanjing
Lincoln Electric Co., Ltd.    Percentage Ownership Interest      100.000000  
Oerlikon Schweisstechnik GMBH    Eisenberg    Lincoln Electric France S.A.S.   
Shares      100.000000   Oerlikon Skandinavien AB    Sweden    Lincoln Electric
France S.A.S.    Shares      100.000000   Oerlikon Soldadura, S.A.    Zaragoza
   Lincoln Electric Iberia, S.L.    Shares      100.000000   OOO
“Severstal-metiz: welding consumables”    Russian Federation    SSM RP Holding
B.V.    Percentage Ownership Interest      100.000000   Precision Wire Holdings
LLC    Delaware    Lincoln Electric International Holding Company    Percentage
Ownership Interest      100.000000   Precision Wire Mexico, S. de R.L. de C.V.
   Mexico City    Precision Wire Holdings LLC    Percentage Ownership Interest
     0.010000   Precision Wire Mexico, S. de R.L. de C.V.    Mexico City   
PRECISION WIRE, LLC    Percentage Ownership Interest      99.990000   PT Lincoln
Electric Indonesia    Indonesia    Third Party    Class A shares      5.000000  
PT Lincoln Electric Indonesia    Indonesia    Third Party    Class B shares     
5.000000   PT Lincoln Electric Indonesia    Indonesia    Third Party    Class A
shares      25.000000   PT Lincoln Electric Indonesia    Indonesia    Third
Party    Class A shares      10.000000   PT Lincoln Electric Indonesia   
Indonesia    The Lincoln Electric Company (Asia Pacific) Pte. Ltd.    Class A
shares      60.000000  

 

5.4-7



--------------------------------------------------------------------------------

PT Lincoln Electric Indonesia    Indonesia   
The Lincoln Electric Company (Asia Pacific) Pte. Ltd.    Class B shares     
95.000000   PT Lincoln Electric Indonesia    Indonesia    The Lincoln Electric
Company (Asia Pacific) Pte. Ltd.    Class C      100.000000   PT Lincoln
Indoweld    Indonesia    Lincoln Electric International Holding Company   
Percentage Ownership Interest      99.000000   PT Lincoln Indoweld    Indonesia
   Lincoln Electric North America, Inc.    Percentage Ownership Interest     
1.000000   Rimrock Corporation    Ohio    Rimrock Holdings Corporation    Common
Stock      100.000000   Rimrock Holdings Corporation    Delaware    Lincoln
Electric Holdings, Inc.    Common Shares      100.000000   Robolution GmbH   
Hesse    Lincoln Electric International Holdings GMBH    Shares      100.000000
  SAF-OERLIKON MALAYSIA SDN BHD    Malaysia    Lincoln Electric France S.A.S.   
Shares      100.000000   Smart Force, LLC    Delaware    J. W. Harris Co., Inc.
   Percentage Ownership Interest      100.000000   Specialised Welding Products
Pty. Ltd.    Australia    The Lincoln Electric Company (Australia) Proprietary
Limited    Ordinary Shares      100.000000   SSM RP Holding B.V.    The
Netherlands    Lincoln Electric Dutch Holdings B.V.    Common Shares     
99.996364   SSM RP Holding B.V.    The Netherlands    Lincoln Electric
International Holding Company    Common Shares      0.003636   SWP N.Z. Limited
   New Zealand    The Lincoln Electric Company (Australia) Proprietary Limited
   Shares      100.000000   Techalloy, Inc.    Delaware    Lincoln Electric
Holdings, Inc.    Common Shares      100.000000   Tennessee Rand, Inc.   
Tennessee    Lincoln Electric Holdings, Inc.    Shares      100.000000   Tenwell
Development Pte. Ltd.    Singapore    Lincoln Electric Luxembourg S.àr.l.   
Ordinary Shares      100.000000   The Lincoln Electric Company    Ohio   
Lincoln Electric Holdings, Inc.    Common Stock      100.000000   The Lincoln
Electric Company (Asia Pacific) Pte. Ltd.    Singapore    Lincoln Singapore
Holdings LLC    Ordinary Shares      100.000000  

 

5.4-8



--------------------------------------------------------------------------------

The Lincoln Electric Company (Australia) Proprietary Limited    New South Wales
   Lincoln Electric International Holding Company    Shares      100.000000  
The Lincoln Electric Company (New Zealand) Limited    New Zealand    The Lincoln
Electric Company (Australia) Proprietary Limited    Shares      100.000000  
The Lincoln Electric Company Luxembourg    Luxembourg    Lincoln Electric
Belgium S.A.    Shares      99.800000   The Lincoln Electric Company Luxembourg
   Luxembourg    Lincoln Smitweld B.V.    Shares      0.200000   The Lincoln
Electric Company of South Africa (Pty) Ltd    South Africa    Lincoln Electric
International Holding Company    Ordinary Shares      1.000000   The Lincoln
Electric Company of South Africa (Pty) Ltd    South Africa   
The Lincoln Electric Company    Ordinary Shares      99.000000   The Lincoln
Electric Heli (Zhengzhou) Welding Materials Company Ltd.    People’s Republic Of
China    Lincoln Electric Henan Investment Holdings LLC    Percentage Ownership
Interest      68.160000   The Lincoln Electric Heli (Zhengzhou) Welding
Materials Company Ltd.    People’s Republic Of China    Lincoln Electric
Management (Shanghai) CO., Ltd.    Percentage Ownership Interest      25.170000
  The Lincoln Electric Heli (Zhengzhou) Welding Materials Company Ltd.   
People’s Republic Of China    Zhengzhou Heli Welding Materials Co., Ltd.   
Percentage Ownership Interest      6.670000   The Nanjing Lincoln Electric Co.,
Ltd.    Nanjing    Lincoln Nanjing Holdings LLC    Percentage Ownership Interest
     100.000000   The Shanghai Lincoln Electric Co., Ltd.    Baoshan Province   
Tenwell Development Pte. Ltd.    Percentage Ownership Interest      7.500000  
The Shanghai Lincoln Electric Co., Ltd.    Baoshan Province    The Lincoln
Electric Company (Asia Pacific) Pte. Ltd.    Percentage Ownership Interest     
92.500000   Torgovyi Dom “Mezhgosmetiz” (TD-MGM)    Russian Federation    MGM
Holdings    Percentage Ownership Interest      100.000000   Uhrhan & Schwill
Schweisstechnik GmbH    Essen, Germany    Lincoln Electric Europe B.V.   
Percentage Ownership Interest      6.000000   Uhrhan & Schwill Schweisstechnik
GmbH    Essen, Germany    Lincoln Electric International Holdings GMBH   
Percentage Ownership Interest      94.000000   Vizient Manufacturing Solutions,
Inc.    Delaware    Lincoln Electric Holdings, Inc.    Common Shares     
100.000000   Wayne Trail Technologies, Inc.    Ohio    Lincoln Electric
Holdings, Inc.    Class A      100.000000   Wayne Trail Technologies, Inc.   
Ohio    Lincoln Electric Holdings, Inc.    Class B      100.000000  

 

5.4-9



--------------------------------------------------------------------------------

Weartech International Limited    United Kingdom    Weartech International, Inc.
   Percentage Ownership Interest      100.000000   Weartech International, Inc.
   California    Lincoln Electric North America, Inc.    Common Shares     
100.000000   Welding Industries Oerlikon AG (fka Oerlikon-Schweisstechnik AG)   
Niederhasli    Lincoln Electric France S.A.S.    Shares      100.000000  
Welding, Cutting, Tools & Accessories, LLC    Delaware    J. W. Harris Co., Inc.
   Percentage Ownership Interest      100.000000   Wolf Robotics, LLC   
Delaware    Lincoln Electric Holdings, Inc.    Percentage Ownership Interest   
  100.000000  

 

5.4-10



--------------------------------------------------------------------------------

FINANCIAL STATEMENTS

 

  •  

Lincoln Electric Holdings, Inc. Form 10-K for fiscal year ended December 31,
2017.

 

  •  

Lincoln Electric Holdings, Inc. Form 10-Q for the quarterly periods ended
March 31, 2018, June 30, 2018 and September 30, 2018.

SCHEDULE 5.5

(to Uncommitted Master Note Facility)



--------------------------------------------------------------------------------

EXISTING INDEBTEDNESS

The Lincoln Electric Company

 

3.15% Senior Notes due August 20, 2025

     100,000,000.00  

2.75% Senior Notes due October 20, 2028

     100,000,000.00  

3.35% Senior Notes due August 20, 2030

     100,000,000.00  

3.03% Senior Notes due October 20, 2033

     100,000,000.00  

3.61% Senior Notes due April 1, 2035

     50,000,000.00  

3.27% Senior Notes due October 20, 2037

     100,000,000.00  

3.52% Senior Notes due October 20, 2041

     50,000,000.00  

4.02% Senior Note due April 1, 2045

     100,000,000.00     

 

 

 

Total

     700,000,000.00     

 

 

 

The Lincoln Electric Welding Technology & Training Center, LLC

 

Chase New Markets Corporation

     10,500,000.00     

 

 

 

Total

     10,500,000.00     

 

 

 

SCHEDULE 5.15

(to Uncommitted Master Note Facility)



--------------------------------------------------------------------------------

FORM OF JOINDER AGREEMENT AND AFFIRMATION

JOINDER AGREEMENT AND AFFIRMATION

This Joinder Agreement and Affirmation (this “Joinder Agreement”), dated as of
[                    ], is executed and delivered by
[                            ], a [describe type of entity] (the “Additional
Obligor”), pursuant to Section 9.7 of that certain Uncommitted Master Note
Facility, dated as of [                , 2018] (as amended, restated,
supplemented or otherwise modified from time to time, the “Uncommitted Master
Note Facility”), by and among (a) Lincoln Electric Holdings, Inc., an Ohio
corporation (the “Company”), The Lincoln Electric Company, an Ohio corporation
(“Lincoln”), Lincoln Electric International Holding Company, a Delaware
corporation (“International”), J.W. Harris Co., Inc., an Ohio corporation
(“Harris”), Lincoln Global, Inc., a Delaware corporation (“Global”), Techalloy,
Inc., a Delaware corporation (“Techalloy”), and Wayne Trail Technologies, Inc.,
an Ohio corporation (“Wayne” and with the Company, Lincoln, International,
Harris, Global and Techalloy, each an “Obligor” and, collectively, the
“Obligors”), (b) each additional Subsidiary of the Company from time to time
party thereto, and (c) each of the institutional investors from time to time
party thereto. All capitalized terms used in this Joinder Agreement and not
otherwise defined herein shall have the same meanings herein as in the
Uncommitted Master Note Facility.

SECTION 1. JOINDER TO UNCOMMITTED MASTER NOTE FACILITY; AFFIRMATION.

(a)    Joinder. The Additional Obligor hereby acknowledges that it has received
and reviewed a copy of the Uncommitted Master Note Facility, the Notes and each
of the other documents executed in connection therewith. The Additional Obligor
hereby agrees to become an Obligor in respect of the obligations as set forth in
the Uncommitted Master Note Facility and the Notes and, by executing and
delivering this Joinder Agreement, does hereby join and become a party to the
Uncommitted Master Note Facility as an Obligor, assuming all of the obligations
and liabilities of an Obligor thereunder. The Additional Obligor hereby further
agrees to comply with, and be bound by, all of the terms and conditions of the
Uncommitted Master Note Facility in all respects as an original Obligor
thereunder, as if such Additional Obligor was an original signatory thereto,
assuming all obligations and liabilities arising or incurred under the
Uncommitted Master Note Facility and the Notes on and after the date of this
Agreement. The Additional Obligor hereby further acknowledges that such terms
and conditions include, without limitation, joint and several liability with
regard to all obligations under the Uncommitted Master Note Facility and the
Notes.

(b)    Affirmation. The Obligors and the Additional Obligor each hereby ratifies
and confirms all of its obligations to the holders, and the Obligors and the
Additional Obligor each hereby affirms its absolute and unconditional promise to
pay to the holders all amounts due or to become due and payable to the holders
under the Uncommitted Master Note Facility and the Notes.

(c)    Effectiveness. This Joinder Agreement shall not become effective until,
and shall become effective when, each and every one of the following conditions
shall have been satisfied:

 

SCHEDULE 9.7

(to Uncommitted Master Note Facility)



--------------------------------------------------------------------------------

(i)    executed counterparts of this Joinder Agreement, duly executed by the
Additional Obligors and agreed and consented to by the Obligors, shall have been
delivered to the holders (or counsel to the holders);

(ii)    the representations and warranties of the Additional Obligors set forth
in Section 2 hereof are true and correct on and with respect to the date hereof;

(iii)     the Additional Obligor shall have delivered an executed allonge to
each of the Notes, which allonge shall add the Additional Obligor as a maker of
the Notes, each in form and substance satisfactory to the Required Holders; and

(iv)     the holders shall have received from the Additional Obligor (x) a
certificate as to the good standing of such Additional Obligor from the
Secretary of State or other appropriate official of the state of its
incorporation or organization, dated as of a recent date; (y) a certificate
signed by an authorized responsible officer of such Additional Obligor
containing representations and warranties on behalf of such Additional Obligor
to the same effect, mutatis mutandis, as those contained in Section 5 of the
Uncommitted Master Note Facility (but with respect to such Additional Obligor);
and (z) an opinion of counsel (which may be from internal counsel) reasonably
satisfactory to the Required Holders covering such matters relating to such
Additional Obligor and this Joinder Agreement as reasonably requested by the
Required Holders.

[Add any other provision agreed to by the parties.]

SECTION 2.        REPRESENTATIONS AND WARRANTIES.

The Additional Obligor hereby represents and warrants that as of the date hereof
and as of the date of execution and delivery of this Joinder Agreement that:

(a)    this Joinder Agreement has been duly authorized by all necessary entity
action on the part of the Additional Obligor and has been executed and delivered
by the Additional Obligor, and this Joinder Agreement constitutes the legal,
valid and binding obligation of the Additional Obligor enforceable against the
Additional Obligor in accordance with its terms, except as such enforceability
may be limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

(b)    the execution, delivery and performance by the Additional Obligor of this
Joinder Agreement will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Additional Obligor or any of its Subsidiaries under, (A) any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, shareholders agreement or (B) any other agreement
or instrument evidencing Indebtedness to which the Additional Obligor or any of
its Subsidiaries is bound or by which the Obligor or any of its Subsidiaries or
any of their respective properties may be bound or affected, (ii) conflict with
or result in breach of any of the terms, conditions or provisions of any order,
judgment, decree or ruling

 

9.7-2



--------------------------------------------------------------------------------

of any court, arbitrator or Governmental Authority applicable to the Additional
Obligor or any of its Subsidiaries or (iii) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Additional Obligor or any of its Subsidiaries; and

(c)    no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by the Additional Obligor of this Joinder
Agreement.

SECTION 3.        GOVERNING LAW.

THIS JOINDER AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

SECTION 4.        MISCELLANEOUS.

The Uncommitted Master Note Facility and the Notes and all documents,
instruments and agreements related thereto are hereby ratified and confirmed by
each of the Obligors and the Additional Obligor in all respects and shall
continue in full force and effect. The undersigned agrees that this Joinder
Agreement shall be deemed to be, and is hereby made a part of, the Uncommitted
Master Note Facility and the Notes as if set forth therein in full. This Joinder
Agreement may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be an original, but all of which counterparts taken together shall be
deemed to constitute one and the same instrument

IN WITNESS WHEREOF, each the undersigned have caused this Joinder Agreement to
be duly executed as of the date first written above.

[SIGNATURES]

 

9.7-3



--------------------------------------------------------------------------------

EXISTING LIENS

 

Entity

  

Obligation
Amount

  

Obligation
Description

  

Property
Subject to
Lien

  

Holder of
Lien

The Nanjing Lincoln Electric Co. Ltd.

   $923,741    Defined benefit pension plan obligation    Building   

Nanjing

Industrial Group

The Lincoln Electric Company

   $1,550,000    Forgivable loans    Building   

Cuyahoga

County

The Lincoln Electric Welding Technology & Training Center, LLC

   $10,500,000    Forgivable loans    Building    Chase New Markets Corporation
and Western Reserve DF Affiliate VIII, LLC

Lincoln Electric do Brasil Industria e Comercio Ltda.

   $60,500    Guarantee for payment of electricity invoices    Accounts
Receivable    Banco Itau Unibanco

Electro-Arco, SA

   $38,661    Capital lease of warehouse space    Building    Caixa Leasing

Electro-Arco, SA

   $2,739    Capital lease of computers    Computers    SFLAG

Lincoln Electric (UK) Limited

   $12,069    Capital lease of forklift    Forklift being leased    BNP Paribas

Wayne Trail Technologies, Inc.

   $0    Inventory and Equipment    Robot arms, controllers, spare parts,
software and other related goods    Fanuc Robotics America, Inc.

 

SCHEDULE 10.6

(to Uncommitted Master Note Facility)



--------------------------------------------------------------------------------

SCHEDULE B

NAMES AND ADDRESSES OF PURCHASERS

Investor Full Name:

John Hancock Life Insurance Company (U.S.A.)

Notice & contact information:

John Hancock Financial Services

197 Clarendon Street

Boston, MA 02116

Attention: Investment Administration

Email: InvestmentAdministration@jhancock.com

 

SCHEDULE B

(to Uncommitted Master Note Facility)



--------------------------------------------------------------------------------

[FORM OF SUPPLEMENT]

 

 

 

 

LINCOLN ELECTRIC HOLDINGS, INC.

THE LINCOLN ELECTRIC COMPANY

LINCOLN ELECTRIC INTERNATIONAL HOLDING COMPANY

J.W. HARRIS CO., INC.

LINCOLN GLOBAL, INC.

TECHALLOY, INC.

WAYNE TRAIL TECHNOLOGIES, INC.

[NUMBER] SUPPLEMENT TO UNCOMMITTED MASTER NOTE FACILITY

Dated as of                     

Re:    $                              %, Series             , Senior Notes

due                     

 

 

 

 

EXHIBIT A

(to Uncommitted Master Note Facility)



--------------------------------------------------------------------------------

LINCOLN ELECTRIC HOLDINGS, INC.

THE LINCOLN ELECTRIC COMPANY

LINCOLN ELECTRIC INTERNATIONAL HOLDING COMPANY

J.W. HARRIS CO., INC.

LINCOLN GLOBAL, INC.

TECHALLOY, INC.

WAYNE TRAIL TECHNOLOGIES, INC.

[Address]

[Number] Supplement to Uncommitted Master Note Facility

Dated as of

                    , 20    

To the Purchaser(s) named in

Schedule A hereto

Ladies and Gentlemen:

This [Number] Supplement to Uncommitted Master Note Facility (the “Supplement”)
is among Lincoln Electric Holdings, Inc., a corporation organized and existing
under the laws of the State of Ohio (herein called the “Company”), The Lincoln
Electric Company, an Ohio corporation (“Lincoln”), Lincoln Electric
International Holding Company, a Delaware corporation (“International”), J.W.
Harris Co., Inc., an Ohio corporation (“Harris”), Lincoln Global, Inc., a
Delaware corporation (“Global”), Techalloy, Inc., a Delaware corporation
(“Techalloy”), Wayne Trail Technologies, Inc., an Ohio corporation (“Wayne” and
with the Company, Lincoln, International, Harris, Global and Techalloy, each an
“Obligor” and, collectively, the “Obligors”) and the institutional investors
named on Schedule A attached hereto (the “Purchasers”).

RECITALS

A.    The Obligors have entered into the Uncommitted Master Note Facility dated
as of [                    , 2018] with John Hancock Life Insurance Company
(U.S.A.) [and certain John Hancock Affiliates] as purchasers thereunder,
pursuant to one or more supplements thereto] (as heretofore amended and
supplemented, the “Master Note Facility”); and

B.    The Obligors desire to issue and sell, and the Purchasers desire to
purchase, [an initial] [an additional] Series of Notes (as defined in the Master
Note Facility) pursuant to the Master Note Facility and in accordance with the
terms set forth below;

 

A-1



--------------------------------------------------------------------------------

NOW, THEREFORE, the Obligors and the Purchasers agree as follows:

1.    Authorization of the New Series of Notes. The Obligors have authorized the
issue and sale of $             aggregate principal amount of its         %,
Series [    ], Senior Notes due             ,          (the “Series [        ]
Notes”). The Series [        ] Notes, [together with the Series          Notes
issued pursuant to the                      Supplement] and each Series of Notes
which may from time to time hereafter be issued pursuant to the provisions of
the Master Note Facility, are collectively referred to as the “Notes” (such term
shall also include any such notes issued in substitution therefor pursuant to
Section 13 of the Master Note Facility). The Series [        ] Notes shall be
substantially in the form set out in Exhibit 1 hereto with such changes
therefrom, if any, as may be approved by the Purchaser(s) and the Obligors.

2.    Sale and Purchase of Series [        ] Notes. Subject to the terms and
conditions of this Supplement and the Master Note Facility and on the basis of
the representations and warranties hereinafter set forth, the Obligors will
issue and sell to each of the Purchasers, and the Purchasers will purchase from
the Obligors, at the Closing provided for in Section 3, Series [        ] Notes
in the principal amount specified opposite their respective names in the
attached Schedule A hereto at the purchase price of 100% of the principal amount
thereof. The obligations of the Purchasers hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance by any other Purchaser hereunder.

3.    Closing. The sale and purchase of the Series [        ] Notes to be
purchased by each Purchaser shall occur at the offices of Chapman and Cutler
LLP, 111 West Monroe, Chicago, IL 60603 at 10:00 a.m. Chicago time, at a closing
(the “Closing”) on             ,              or on such other Business Day
thereafter on or prior to             ,          as may be agreed upon by the
Company and the Purchasers (the “Closing Date”). At the Closing, the Obligors
will deliver to each Purchaser the Series [        ] Notes to be purchased by
such Purchaser in the form of a single Series [        ] Note (or such greater
number of Series [        ] Notes in denominations of at least $100,000 as such
Purchaser may request) dated the date of the Closing and registered in such
Purchaser’s name (or in the name of such Purchaser’s nominee), against delivery
by such Purchaser to the Obligors or its order of immediately available funds in
the amount of the purchase price therefor by wire transfer of immediately
available funds for the account of the Company in accordance with wire transfer
instructions provided by the Company to such Purchaser pursuant to Section 4 of
this Supplement, as it relates to Section 4.11 of the Master Note Facility. If,
at the Closing, the Obligors shall fail to tender such Series [        ] Notes
to any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to any Purchaser’s
satisfaction, such Purchaser shall, at such Purchaser’s election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

4.    Conditions to Closing. The obligation of each Purchaser to purchase and
pay for the Series [        ] Notes to be sold to such Purchaser at the Closing
is subject to the fulfillment to such Purchaser’s satisfaction, prior to the
Closing, of the conditions set forth

 

A-2



--------------------------------------------------------------------------------

in Section 4 of the Master Note Facility (it being understood that all
references to “Purchaser” therein shall be deemed to refer to the Purchasers
hereunder, all references to “this Agreement” shall be deemed to refer to the
Master Note Facility as supplemented by this Supplement, and all references to
“Notes” therein shall be deemed to refer to the Series [        ] Notes, and as
hereafter modified), and to the following additional conditions:

(a)    as provided in Section 5 of this Supplement, except as supplemented,
amended or superseded by the representations and warranties set forth in
Exhibit 2 hereto (which changes are subject to the approval of each Purchaser),
each of the representations and warranties of the Obligors set forth in
Section 5 of the Master Note Facility shall be correct as of the date of Closing
and the Company shall have delivered to each Purchaser an Officer’s Certificate,
dated the date of the Closing certifying that such condition has been fulfilled;

(b)    contemporaneously with the Closing, the Obligors shall sell to each
Purchaser, and each Purchaser shall purchase, the Series [        ] Notes to be
purchased by such Purchaser at the Closing as specified in Schedule A; and

(c)    [Set forth any modifications and additional conditions]

5.    Representations and Warranties of the Company. With respect to each of the
representations and warranties contained in Section 5 of the Master Note
Facility, the Obligors represent and warrant to the Purchasers that, as of the
date hereof, such representations and warranties are true and correct (A) except
that all references to “Purchaser” therein shall be deemed to refer to the
Purchasers hereunder, all references to “this Agreement” shall be deemed to
refer to the Master Note Facility as supplemented by this Supplement, and all
references to “Notes” therein shall be deemed to refer to the Series [____]
Notes, and (B) except for changes to such representations and warranties or the
Schedules referred to therein, which changes are set forth in the attached
Exhibit 2 and which are in all respects satisfactory to such Purchaser as a
condition to the Closing.

6.    Representations of the Purchasers. Each Purchaser confirms to the Company
that the representations set forth in Section 6 of the Master Note Facility are
true and correct on the date hereof with respect to the purchase of the
Series [        ] Notes by such Purchaser, except that all references to
“Purchaser” therein shall be deemed to refer to the Purchasers hereunder, all
references to “this Agreement” therein shall be deemed to refer to the Master
Note Facility as supplemented by this Supplement, and all references to “Notes”
therein shall be deemed to refer to the Series [        ] Notes.

7.    Payment Terms; Maturity; Interest. [The provisions of Section 8 shall
apply to the Series [        ] Notes as if set out fully herein] [The
Series [        ] Notes will have the maturity date and bear interest at the
rate set forth therein.]

8.    Prepayments of the Series [        ] Notes. [All prepayment provisions in
Section 8 of the Master Note Facility shall apply to the Series [        ] Notes
equally as “Notes” thereunder, subject to the definitions applicable to the
Series [        ] Notes

 

A-3



--------------------------------------------------------------------------------

contained herein.] [If applicable, here insert special provisions for
Series [        ] Notes including prepayment provisions applicable to
Series [        ] Notes (including Make-Whole Amount or any applicable premium,
if any) and the definition of “Default Rate” for the Series [        ] Notes and
the definition of “Business Day” related to the calculation of a Make-Whole
Amount or any applicable premium for the Series [        ] Notes.]

9.    Applicability of Master Note Facility. Except as otherwise expressly
provided herein (and expressly permitted by the Master Note Facility), all of
the provisions of the Master Note Facility are incorporated by reference herein,
shall apply to the Series [        ] Notes as if expressly set forth in this
Supplement and all references to “Notes” shall include the Series [        ]
Notes. Without limiting the foregoing, the Company agrees to pay all costs and
expenses incurred in connection with the initial filing of this Supplement and
all related documents and financial information with the SVO; provided that such
costs and expenses with respect to the Series [        ] Notes shall not exceed
[$            ] per Series or tranche of such Notes. Capitalized terms used
herein without definition have the respective meanings ascribed to them in the
Master Note Facility (as amended from time to time).

10.    Governing Law. This Supplement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York, excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

11.    Agreement to be Bound. Each Obligor and each Purchaser agree to be bound
by and comply with the terms and provisions of the Master Note Facility as fully
and completely as if such Purchaser were an original signatory to the Master
Note Facility.

[12.    Additional Provisions. The Series [        ] Notes are subject to the
following additional provisions:][include whether any additional covenants are
subject to Section 11(c) of the Master Note Facility]:

[Include additional provisions, as applicable]

 

A-4



--------------------------------------------------------------------------------

The execution hereof shall constitute a contract between the Obligors and the
Purchaser(s) for the uses and purposes hereinabove set forth, and this
Supplement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.

 

THE LINCOLN ELECTRIC COMPANY By  

 

  Name:   Title: LINCOLN ELECTRIC INTERNATIONAL HOLDING COMPANY By  

 

  Name:   Title: J.W. HARRIS CO., INC. By  

 

  Name:   Title: LINCOLN GLOBAL, INC. By  

 

  Name:   Title:

 

A-5



--------------------------------------------------------------------------------

TECHALLOY, INC. By  

 

  Name:   Title: WAYNE TRAIL TECHNOLOGIES, INC. By  

 

  Name:   Title:

Accepted as of                     ,             

 

[VARIATION]

By

 

 

 

Name:

 

Title:

 

A-6



--------------------------------------------------------------------------------

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF PURCHASER

   PRINCIPAL
AMOUNT OF
SERIES             
NOTES TO BE
PURCHASED

[NAME OF PURCHASER]

   $                                

(1)   All payments by wire transfer of immediately available funds to:

 

with sufficient information to identify the source and application of such
funds.

  

(2)   All notices of payments and written confirmations of such wire transfers:

  

(3)   All other communications:

  

(4)   Tax Identification Number

  

 

SCHEDULE A

(to Supplement)



--------------------------------------------------------------------------------

[FORM OF SERIES              NOTE]

LINCOLN ELECTRIC HOLDINGS, INC.

THE LINCOLN ELECTRIC COMPANY

LINCOLN ELECTRIC INTERNATIONAL HOLDING COMPANY

J.W. HARRIS CO., INC.

LINCOLN GLOBAL, INC.

TECHALLOY, INC.

WAYNE TRAIL TECHNOLOGIES, INC.

[Coupon]% Senior Note, Series[        ] due [Maturity Date]

 

No. R    -        [Date] $[                    ]    PPN [            ]

FOR VALUE RECEIVED, the undersigned, Lincoln Electric Holdings, Inc., a
corporation organized and existing under the laws of the State of Ohio (herein
called the “Company”), The Lincoln Electric Company, an Ohio corporation
(“Lincoln”), Lincoln Electric International Holding Company, a Delaware
corporation (“International”), J.W. Harris Co., Inc., an Ohio corporation
(“Harris”), Lincoln Global, Inc., a Delaware corporation (“Global”), Techalloy,
Inc., a Delaware corporation (“Techalloy”), Wayne Trail Technologies, Inc., an
Ohio corporation (“Wayne” and with the Company, Lincoln, International, Harris,
Global and Techalloy, each an “Obligor” and, collectively, the “Obligors”),
jointly and severally, hereby promise to pay to [                    ], or
registered assigns, the principal sum of [                    ] DOLLARS (or so
much thereof as shall not have been prepaid) on [            ,         ] (the
“Maturity Date”) with interest (computed on the basis of a 360-day year of
twelve 30-day months) on the unpaid balance hereof at the rate of [COUPON]% per
annum from the date hereof, payable [semiannually], on the [        ] day of
[            ] and [            ] in each year, commencing [            ,
        ], until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, at a rate per annum from time to
time equal to the Default Rate (as defined in the hereinafter defined Master
Note Facility).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. in New York, New York or at such other place as the Obligors
shall have designated by written notice to the holder of this Note as provided
in the Uncommitted Master Note Facility referred to below.

This Note is one of the Senior Notes (herein called the “Notes”) issued pursuant
to the          Supplement dated as of             , 20     to the Uncommitted
Master Note Facility dated as of November 27, 2018 (as from time to time
amended, the “Master Note Facility”), between the Obligors, John Hancock Life
Insurance Company (U.S.A.) and the Purchasers from time to time referred to
therein and is entitled to the benefits thereof. Each holder of this Note will
be

 

EXHIBIT 1

(to Supplement)



--------------------------------------------------------------------------------

deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Master Note Facility and (ii) made the
representations set forth in Section 6.2 of the Master Note Facility. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Master Note Facility.

This Note is a registered Note and, as provided in the Master Note Facility,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the
Obligors will not be affected by any notice to the contrary.

The Obligors will make any required prepayments of principal on the dates and in
the amounts specified in the Agreement. This Note is also subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Obligors and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

 

THE LINCOLN ELECTRIC COMPANY

By

 

 

 

Name:

 

Title:

LINCOLN ELECTRIC INTERNATIONAL HOLDING COMPANY

By

 

 

 

Name:

 

Title:

 

EX 1-2



--------------------------------------------------------------------------------

J.W. HARRIS CO., INC. By  

 

  Name:   Title: LINCOLN GLOBAL, INC. By  

 

  Name:   Title: TECHALLOY, INC. By  

 

  Name:   Title: WAYNE TRAIL TECHNOLOGIES, INC. By  

 

  Name:   Title:

 

EX 1-3



--------------------------------------------------------------------------------

SUPPLEMENTAL REPRESENTATIONS

The Obligors represent and warrant to each Purchaser that except as hereinafter
set forth in this Exhibit 2, each of the representations and warranties set
forth in Section 5 of the Master Note Facility is true and correct in all
material respects as of the date hereof with respect to the Series [        ]
Notes with the same force and effect as if each reference to “Notes” set forth
therein was modified to refer the “Series [        ] Notes” and each reference
to “this Agreement” therein was modified to refer to the Master Note Facility as
supplemented by the              Supplement. The Section references hereinafter
set forth correspond to the similar sections of the Master Note Facility which
are supplemented hereby:

[Supplemental representations, subject to Purchaser approval]

 

EXHIBIT 1

(to Supplement)